  Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 1 of 120



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION           Case No. 1:15-cv-07488-CM-RWL

THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions




         PLAINTIFFS’ REVISED PROPOSED JURY INSTRUCTIONS
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 2 of 120



                                       TABLE OF CONTENTS

I.    Preliminary Instructions .......................................................................................................1
      A.        General Instructions .................................................................................................1
                                                             Opening Instructions at Commencement of Trial ....1
                                                             Plaintiffs’ Claims .....................................................3
      B.        The Hatch-Waxman Act ..........................................................................................6
                                                             FDA Oversight of Drug Approvals..........................6
                                                             Approval of Brand-Name Drugs ..............................7
                                                             Generic Drugs ..........................................................8
                                                             The Hatch-Waxman Act ..........................................9
                                                             Approval of Generic Drugs ....................................10
                                                             Competition Between Brand and Generic Drugs...12
                                                             The Orange Book ...................................................13
                                                             Paragraph IV Certification .....................................14
                                                             Stay of FDA ANDA Approval ..............................15
                                                             Purpose of the Hatch-Waxman Act .......................16
                                                             180-Day Exclusivity ..............................................17
                                                             Authorized Generics ..............................................18
                                                             Pediatric Exclusivity ..............................................19
      C.        Patents ....................................................................................................................20
                                                             Definition of Patent ................................................20
                                                             Patent Specification and Claims ............................21
                                                             Patent Application Process ....................................22
                                                             Reexamination .......................................................23
                                                             The Patent Application Process is not an
                                                             Adversary Proceeding ............................................24
                                                             Infringement of Patents ..........................................25
                                                             Invalidity of Patents ...............................................27
                                                             Enablement ............................................................31
                                                             Patent Term Extensions .........................................32
                                                             Decisions in Patent Lawsuits .................................33
                                                             Patent Lawsuits under the Hatch-Waxman Act .....34



                                                                   i
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 3 of 120



II.    Instructions For Conclusion of Trial ..................................................................................36
       A.        General Instructions ...............................................................................................36
                                                            General Introduction [After the Evidentiary
                                                            Record is Closed] ...................................................36
                                                            Preponderance of the Evidence ..............................37
                                                            Evidence in the Case ..............................................38
                                                            What is Not Evidence ............................................41
                                                            Direct and Circumstantial Evidence ......................42
                                                            Credibility of Witnesses .........................................43
                                                            Discrepancies in Testimony ...................................44
                                                            Expert Testimony ...................................................46
                                                            Publicity—Final Charge ........................................47
                                                            Stipulations of Fact ................................................48
                                                            Interrogatories ........................................................49
                                                            Charts and Summaries and Graphics [Not
                                                            Received in Evidence] ...........................................50
                                                            Summaries and Charts Admitted as Evidence .......51
                                                            Evidence in Electronic Format...............................52
                                                            Corporate Parties ....................................................54
                                                            Consideration of the Evidence—Corporate Party’s
                                                            Agents and Employees ...........................................55
       B.        Plaintiffs’ Claims ...................................................................................................56
                 1.        Sherman Act Section 1: Unreasonable Restraints of Trade – Reverse
                           Payment Claims .........................................................................................56

                                                            Purpose of the Sherman Act ..................................56
                                                            Elements of a Conspiracy to Restrain Trade..........57
                                                            Conspiracy to Restrain Trade: Element 1:
                                                            Existence of a Contract, Combination, or
                                                            Conspiracy .............................................................59
                                                            Conspiracy to Restrain Trade: Element 2: The
                                                            Rule of Reason and Unreasonable Restraints of
                                                            Trade ......................................................................60
                                                            Conspiracy to Restrain Trade: Plaintiffs’ Burden:
                                                            Showing Anticompetitive Harm ............................63




                                                                 ii
Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 4 of 120



                                                   Conspiracy to Restrain Trade: Plaintiffs’
                                                   Burden: Showing Anticompetitive Harm: Reverse
                                                   Payments ................................................................65
                                                   Conspiracy to Restrain Trade: Size of Reverse
                                                   Payment..................................................................66
                                                   Conspiracy to Restrain Trade: Defendants’
                                                   Burden: Procompetitive Benefits of Reverse
                                                   Payment..................................................................68
                                                   Conspiracy to Restrain Trade: Defendants’
                                                   Burden: Pretext ......................................................77
                                                   Conspiracy to Restrain Trade: Least Restrictive
                                                   Means .....................................................................78
                                                   Conspiracy to Restrain Trade: Least Restrictive
                                                   Means: Brands and Generics Do Not Need to Make
                                                   or Receive Payments in Order to Settle
                                                   Patent Case .............................................................80
                                                   Conspiracy to Restrain Trade: Balancing
                                                   Competitive Harms and Benefits ...........................81
                                                   Conspiracy to Restrain Trade: Element 3:
                                                   Effect on Interstate Commerce ..............................83
       2.         Sherman Act Section 2: Monopolization ...................................................84

                                                   Elements of Monopolization ..................................84
                                                   Monopolization: Reverse Payment Claim: Element
                                                   1: Maintenance of Monopoly Power Through
                                                   Anticompetitive Conduct .......................................85
       3.         Sherman Act Section 2: Monopolization: Unlawful Maintenance of
                  Monopoly Power by Conversion of the Namenda Market
                  from IR to XR Formulation (“Hard Switch” Claim) .................................86

                                                   Defendants’ Liability for Monopolization by Hard
                                                   Switch Product Hop: Defendants Are Estopped
                                                   From Contesting Their Conduct Was Unlawful ....86
 C.    Causation................................................................................................................90
       1.         Causation Generally ...................................................................................90

                                                   Elements of Causation ...........................................90
       2.         Plaintiffs’ Causation Contentions: Injury Caused by the Reverse
                  Payment......................................................................................................93




                                                       iii
Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 5 of 120



                                                   Injury Caused by the Reverse Payment: Delayed
                                                   Generic Entry .........................................................93
                                                   Injury Caused by the Reverse Payment:
                                                   Plaintiffs’ Contentions in Detail ............................95
       3.         Plaintiffs’ Causation Contentions: Injury Caused by the Hard Switch
                  Product Hop ...............................................................................................97

                                                   Injury Caused by the Hard Switch Product Hop ....97
 D.    Damages ...............................................................................................................101
                                                   Damages: Introduction and Purpose ...................101
                                                   Damages: Overcharges .......................................102
                                                   Damages: Standard .............................................104
                                                   Damages: Basis for Calculating Damages ..........106
                                                   Damages: Joint and Several Liability .................108
 E.    Deliberations ........................................................................................................109
                                                   Duty to Deliberate ................................................109
                                                   Election of Foreperson; Duty to Deliberate;
                                                   Communications with Court; Cautionary;
                                                   Unanimous Verdict; Verdict Form ......................110
                                                   Verdict Forms—Jury’s Responsibility ................112
                                                   Communications Between Court and Jury
                                                   During Jury’s Deliberations .................................113




                                                       iv
         Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 6 of 120



                      PLAINTIFFS’ PROPOSED JURY INSTRUCTIONS1

    I.     PRELIMINARY INSTRUCTIONS

          A.     General Instructions

                                         Opening Instructions at Commencement of Trial2

          We are about to begin the trial of the case you heard about during the jury selection. Before

the trial begins, I am going to give you instructions that will help you understand what will be

presented to you and how you should conduct yourself during the trial.

          This trial involves the drug Namenda. Namenda “is a branded drug used to treat moderate

to severe Alzheimer’s, a neurogenerative brain disease that causes memory loss, among other

symptoms.”3 The chemical name for Namenda is memantine hydrochloride. You will also hear

it called memantine for short.

          During the trial you will hear me use a few other terms that you may not have heard before.

Let me briefly explain some of them to you. The parties who sue are called the plaintiffs. In this

action, the Plaintiffs are JM Smith Drug Co. and Rochester Drug Co-Operative, Inc. The plaintiffs

are wholesalers who purchase pharmaceuticals directly from manufacturers. They have brought

this case as a class action.4

          Let me explain what a class is. A group of individuals or companies that have similar legal

claims can come together and file a lawsuit as a class. The court appoints representatives of the

class to present the class’s case. You will not hear from each individual member of the class, but


1
  Plaintiffs reserve the right to add, delete, or modify these instructions to account for further
developments in this case, such as new evidence and/or rulings from this Court or elsewhere.
2
  Cf. 3 FED. JURY PRAC. & INSTR. § 101:01 (6th ed.).
3
  In re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp. 3d 152, 167 (S.D.N.Y. 2018)
(“Namenda V”).
4
  Namenda V, 331 F. Supp. 3d at 218.



                                                    1
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 7 of 120



your verdict will apply to the entire class.5 Here the Class is a group of companies that directly

purchased Namenda immediate release tablets, either 5 mg or 10 mg, and in either branded form

or in generic form, or who purchased Namenda extended release tablets in branded form. You

will hear Namenda immediate release referred to as “Namenda IR” and Namenda extended release

as “Namenda XR”.

       The parties being sued are called the defendants. The Defendants here are Forest

Laboratories, LLC, Actavis plc, Forest Laboratories, Inc., and Forest Laboratories Holdings Ltd.

You may also hear during this trial that Actavis acquired a company called Allergan, Inc. For

purposes of this trial, you do not need to make distinctions between the various Forest entities,

Actavis and/or Allergan.

       You will sometimes hear me refer to “counsel.” “Counsel” is another way of saying

“lawyer” or “attorney.” I will sometimes refer to myself as the “Court.”




5
  See Fed. R. Civ. P. 23; Cooper v. Federal Reserve Bank of Richmond, 467 U.S. 867, 874 (1984)
(“a properly entertained class action is binding on class members in any subsequent litigation”).


                                                2
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 8 of 120



                                          Plaintiffs’ Claims

           To help you follow the evidence, I will give you a brief summary of the positions of the

parties.

           Plaintiffs assert that Defendants violated the antitrust laws – laws passed by Congress to

regulate competition. The purpose of the antitrust laws is to preserve free and unfettered

competition in the marketplace. The antitrust laws rest on the central premise that competition

produces the best allocation of our economic resources, the lowest prices, the highest quality, and

the greatest material progress.6

           Plaintiffs here are pursuing two theories of liability.

           First, they assert that Defendants entered into an illegal agreement with another company

called Mylan Pharmaceuticals, Inc. (“Mylan”). The agreement consists of several individual

agreements. They are a “Settlement Agreement,” a “License Agreement,” and an “Amendment to

Distribution and Supply Agreement (Generic Lexapro)” also known as the “Lexapro

Amendment.”

           Mylan is not a defendant in this case. In a prior case, Defendants sued Mylan for alleged

patent infringement relating to Mylan’s generic version of Namenda IR.

           The Defendants in this case settled their prior patent case against Mylan. The Plaintiffs

here claim that that prior settlement violated the law because the Defendants paid Mylan to delay

launching its generic Namenda IR until January 2015 or July 2015, which allowed Defendants to

maintain their monopoly over memantine hydrochloride until the generic launched, and caused

Plaintiffs and the Class to be overcharged. The exact date, whether January 2015 or July 2015,



6
  AM. BAR ASS’N MODEL JURY INSTRUCTIONS                   IN   CIVIL ANTITRUST CASES (“ABA MODEL
INSTRUCTIONS”), Ch. 1, Instruction A-1.


                                                      3
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 9 of 120



depended on whether Defendants obtained an additional six months of exclusivity, known as

pediatric exclusivity that you will hear about. Plaintiffs claim that Defendants paid Mylan through

the Lexapro Amendment that you will hear about. When patent cases settle, they usually settle

like most cases, with the defendant paying something to the plaintiff. However, here, Defendants,

who were the plaintiffs in the patent case against Mylan, paid Mylan, who was the defendant in

the patent case. The payment that is alleged went in the opposite or “reverse” direction of most

payments when cases settle. That is why you may hear the payment called a “reverse payment.”

Plaintiffs here allege that Defendants’ reverse payment to Mylan was in the form of payments

conferred on Mylan under the Lexapro Amendment. Defendants dispute this claim.

       As to this theory, you will first be asked to determine whether Defendants violated the

antitrust laws and, if so, whether and when generic Namenda IR would have been available absent

Defendants’ conduct. Mylan is not a defendant here and you are not to concern yourself as to why.

       Second, Plaintiffs assert they were injured as a result of conduct by Defendants known as

a hard switch product hop. The “hard switch” refers to Defendants announcing they were going

to withdraw Namenda IR from the market; and the “product hop” refers to Defendants converting

the market from Namenda IR to Namenda XR. As to this theory, I instruct you that a court has

already decided that Defendants violated the law, and that you must take it as established that

Defendants’ conduct publicizing their plan to discontinue Namenda IR and convert the market to

Namenda XR was “coercive and anticompetitive” and that Defendants lacked “any non-pretextual

procompetitive justification for its illegal conduct.”7 I instruct you that Defendants’ hard switch

product hop violated the law, starting with Defendants’ February 14, 2014 public announcement




7
 In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-7488 (CM), 2017 WL 4358244, *16
(S.D.N.Y. May 23, 2017) (McMahon, J.) (“Namenda IV”).


                                                4
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 10 of 120



that Defendants would stop selling Namenda IR, which “effectively withdrew” Namenda IR from

the market, and that “Defendants’ hard switch – the combination of introducing Namenda XR into

the market and effectively withdrawing Namenda IR – forced Alzheimer's patients who depend on

memantine therapy to switch to [Namenda] XR[.]”8 These issues were already decided in a prior

lawsuit brought by the New York Attorney General and Defendants are not permitted to dispute

them again.9 As to Plaintiffs’ claims regarding the hard switch product hop, you need to decide

only if Plaintiffs paid some overcharge that was materially caused by the hard switch product hop,

and if so, how much the overcharges were.10 You must also decide the total overcharge damages,

if any, suffered by the Direct Purchaser Class as a result of the reverse payment and delay in

generic competition and the hard switch product hop combined.

       I also instruct you that Defendants “possessed monopoly power over the U.S. memantine

market up until the entry of generic competition” in July 2015.11




8
  Namenda IV, 2017 WL 4358244, at *10 (citing Namenda II, 787 F.3d at 648, 654 (emphases
added)).
9
   Namenda IV, 2017 WL 4358244, at *16 (“Plaintiffs’ motion for collateral estoppel on these
issues of fact is GRANTED. They will be presented to the jury as already decided.”)
10
   Namenda IV, 2017 WL 4358244, at *17.
11
   Namenda IV, 2017 WL 4358244, at *16.


                                                5
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 11 of 120



       B.      The Hatch-Waxman Act12

                                      FDA Oversight of Drug Approvals

       This case involves brand and generic drugs, and you will learn about how the United States

Food and Drug Administration, or the “FDA” for short, approves drugs. Federal law requires that

drug companies apply for and obtain approval from the FDA before they can sell a drug in this

country.13 I am going to give you a brief explanation of the drug approval process to help you

understand better the evidence that will be presented.




12
  Similar instructions were given in the two pay-for-delay cases to proceed to trial since Actavis:
In re Nexium (Esomeprazole) Antitrust Litigation, No. 12-md-2409, ECF 1439 (Dec. 3, 2014)
(Transcript of Jury Charge); Apotex, Inc. v. Cephalon, Inc., No. 2:06-cv-02768-MSG, ECF 1259
(July 6, 2017) (Final Jury Instructions) (“Apotex Final Jury Instructions”).
13
  Federal Food, Drug, and Cosmetics Act, 21 U.S.C. §§ 301-392; F.T.C. v. Actavis, 570 U.S. 536,
142 (2013).


                                                6
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 12 of 120



                                         Approval of Brand-Name Drugs

          The first company to develop a particular drug files an application called a New Drug

Application or “NDA.”14 The NDA contains technical information on the chemicals in the drug,

the method of manufacturing it, and its effect on the human body.15 The purpose of the NDA is to

demonstrate to the FDA that the drug is safe and effective for its proposed uses.16

          If the FDA concludes after reviewing the application that the drug is both safe and effective,

it approves the New Drug Application and allows the drug to be sold in the United States.17 Drugs

approved under an NDA are often called “brand-name drugs” because manufacturers market them

under a brand name rather than under the drug’s chemical name. Namenda, the prescription drug

at issue in this case, is an example of a brand-name drug. The active ingredient in both Namenda

IR and Namenda XR is a chemical called memantine hydrochloride.




14
  Drug Price Competition and Patent Term Restoration Act of 1984 (“Hatch-Waxman Act”), 21
U.S.C. § 355; In re Lipitor Antitrust Litig., 868 F.3d 231, 240 (3d Cir. 2017); In re Opana ER
Antitrust Litig., 162 F. Supp. 3d 704, 711 (N.D. Ill. 2016).
15
     21 U.S.C. § 355(b)(1); Actavis, 570 U.S. at 142.
16
   Id.; New York ex. rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 643 (2d Cir. 2017)
(“Namenda II”); Namenda V, 331 F. Supp. 3d at 190.
17
     21 U.S.C. § 355(c)(1)(A); Actavis, 570 U.S. at 142.


                                                    7
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 13 of 120



                                        Generic Drugs

          The FDA also approves generic drugs.18 A generic drug is essentially the same as the

brand-name drug: the generic drug must contain the same active chemical ingredient as the brand-

name drug, must be in the same dosage form (i.e., tablet or capsule) and in the same dosage strength

as the brand-name drug, and must be bioequivalent to the brand-name drug.19 But generic drugs

are usually sold under their chemical name. If you buy Tylenol, for example, you are buying the

brand name version. The active ingredient in Tylenol is acetaminophen. If you buy a bottle just

labeled acetaminophen, it’s the generic. The same goes for prescription drugs. Namenda and

Namenda XR are the brand names; the generic is called memantine hydrochloride.




18
     21 U.S.C. § 355(b)(1)(B); Actavis, 570 U.S. at 142.
19
     21 U.S.C. § 355(j)(2); Actavis, 570 U.S. at 142.


                                                   8
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 14 of 120



                                      The Hatch-Waxman Act

         There is a federal law you will hear about that, among other things, governs how generic

drugs are approved. Its full name is the “Drug Price Competition and Patent Term Restoration Act

of 1984,” but it is more commonly called the “Hatch-Waxman Act” or simply “Hatch-Waxman.”20

The Hatch-Waxman Act covers the requirements and procedures for approving generic drugs. As

suggested by its full name, Hatch-Waxman was intended in part to encourage price competition

between brand and generic manufacturers.21 The Hatch-Waxman Act requires that the generic

drug be essentially the same as the brand-name drug.




20
     21 U.S.C. § 355.
21
  Actavis, 570 U.S. at 152 (referring to “the general procompetitive thrust” of Hatch-Waxman);
Namenda II, 787 F.3d at 644 (“Hatch-Waxman also promotes competition from generic substitute
drugs.”).


                                                9
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 15 of 120



                                      Approval of Generic Drugs

          A manufacturer gets FDA approval to market a generic drug by filing an Abbreviated New

Drug Application,22 also known as an “A-N-D-A,” or an “ANDA.” The generic manufacturer

does not have to prove all over again that the drug is safe and effective, because the FDA has

already found that the brand drug is safe and effective.23 Generic drugs offer significant cost-

savings, so Congress passed the Hatch–Waxman Act in order to provide an additional streamlined

FDA approval process.24 The generic manufacturer just needs to demonstrate that the generic drug

is bioequivalent to the approved brand-name drug.25 “Bioequivalent” means that the generic drug

is absorbed in a person’s body at the same rate and to the same extent as the brand-name drug.26

The generic manufacturer must also prove that it can manufacture the drug to the required

specifications.27 These procedures ensure that a generic drug is as safe and effective as the brand.

Once a generic manufacturer’s proposed generic drug meets the FDA’s requirements, the FDA




22
   21 U.S.C. § 355(j)(2); Actavis, 570 U.S. at 142; Lipitor, 868 F.3d at 240; Namenda II, 787 F.3d
at 644; Opana, 162 F. Supp. 3d at 711.
23
 In re Lidoderm Antitrust Litigation, 74 F. Supp. 3d 1052, 1058 (N.D. Cal. 2014) (“Lidoderm
MTD Order”); Namenda II, 787 F.3d at 644.
24
   Actavis, 570 U.S. at 142 (“The Hatch-Waxman process, by allowing the generic to piggy-back
on the pioneer’s approval efforts, ‘speed[s] the introduction of low-cost generic drugs to market,’
[Caraco Pharm. Labs., Ltd. v. Novo Nordisk A/S, 566 U.S. 399, 405 (2012)], thereby furthering
drug competition.” (first alteration in original)); Actavis, 570 U.S. at 142 (noting that Hatch-
Waxman allows “the generic manufacturer [to] obtain approval while avoiding the ‘costly and
time-consuming studies’” needed for approval of brand name drugs) (quoting Eli Lilly & Co. v.
Medtronic, Inc., 496 U.S. 661, 676 (1990)).
25
 Actavis, 570 U.S. at 142 (citing Caraco, 566 U.S. at 405 and 21 U.S.C. §§ 355(j)(2)(A)(ii), (iv));
Namenda II, 787 F.3d at 644; Namenda V, 331 F. Supp. 3d at 191; Opana, 162 F. Supp. 3d at 711.
26
     21 U.S.C. § 355(j)(8)(B).
27
     21 U.S.C. § 355(j)(2)(A)(vi).



                                                10
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 16 of 120



must grant the generic drug ANDA final approval – allowing the generic company to market its

generic drug in the United States.

       However, prior to receiving final FDA approval, a generic drug ANDA may sometimes

obtain what is called “tentative” FDA approval. Tentative approval means that the FDA has

determined that the generic drug meets all requirements for final FDA approval, but a regulatory

or patent issue must be resolved first.28 A generic may receive final approval without having to

first obtain tentative approval.




28
   Apotex Inc. v. Daiichi Sankyo, Inc., 781 F.3d 1356, 1371 (Fed. Cir. 2015) (“Congress has defined
‘tentative approval’ to mean the FDA’s determination that the ANDA has met the substantive
requirements for obtaining generic marketing approval (by demonstrating, among other things,
bioequivalence to the listed drug) but that final approval by the FDA is blocked by other barriers,
such as a live patent, a 30-month stay caused by ongoing litigation, or certain exclusivity
periods.”); Ranbaxy Labs., LTD v. Burwell, 82 F. Supp. 3d 159, 188-189 (D.D.C. 2015) (the FDA
interprets 21 U.S.C. § 355(j)(5)(B)(iv)(II)(dd)(AA) “as requiring the agency to grant tentative
approval, instead of final approval, to an ANDA when the only reasons preventing final approval
from being granted is a stay, some form of exclusivity, or existing patents,” and “in the FDA’s
view, the requirements for tentative and final approval are identical, except that tentative approval
does not require a showing that the ANDA will not infringe upon any valid patent.”) (internal
citations omitted); Seattle Children’s Hosp. v. Akorn, Inc., 2011 U.S. Dist. LEXIS 145998, *24-
27, 2011 WL 6378838 (N.D. Ill. Dec. 20, 2011) (“The FDA grants ‘tentative’ approval when an
ANDA meets all of the technical, safety and efficacy requirements for approval, but must await
expiration of an exclusivity granted to another party.”) (citing 21 U.S.C. §
355(j)(5)(B)(iv)(II)(dd)(AA); 21 C.F.R. § 314.107(b)(3)(v) (internal citations omitted)); see also
id. (citing the FDA website, which notes that “[i]f a generic drug product is ready for approval
before the expiration of any patents or exclusivities accorded to the reference listed drug product,
the FDA issues a tentative approval letter to the applicant.”).


                                                 11
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 17 of 120



                                        Competition Between Brand and Generic Drugs

          The Hatch-Waxman Act also addresses how and when brand and generic drug companies

can compete with each other. Brand-drug manufacturers often assert that their brand drug, or the

process for making it, is covered by one or more patents.29 You will be hearing about patents in

this case. A patent is a document issued by the United States Patent and Trademark Office, or

PTO, that describes an alleged invention. A patent may allow the patent holder to file a lawsuit

seeking to exclude other manufacturers from making, using, offering to sell, or selling the claimed

invention within the United States.30 If a person or entity sells a product that is covered by a patent

without the patent holder’s permission, the patent holder can sue the seller for what is called

“patent infringement.” The person or entity sued has a number of potential defenses, including

that the patent is not valid or that there is no infringement because the accused product is not

covered by the patent.

          I will explain more about patents later. For now, you simply need to understand that brand

drug manufacturers often claim that sale of a competing generic drug would infringe one or more

of the brand manufacturer’s patents, while generic manufacturers often claim, in response, that

their generic versions of brand drugs do not infringe or that the patents are not valid, or raise other

defenses.




29
     Actavis, 570 U.S. at 143.
30
     35 U.S.C. § 271.


                                                  12
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 18 of 120



                                        The Orange Book

          To promote challenges to patents relating to brand drugs, the Hatch-Waxman Act requires

that a brand manufacturer filing a New Drug Application list all of its patents that it contends

would be infringed by the sale of a competing generic.31 The list is kept in an FDA publication

called the “Orange Book.”32 It is called that because the original print version years ago had an

orange cover. By putting the patents in the Orange Book, the FDA is not making any judgments

about whether the patents are valid or would be infringed by a generic product. The FDA simply

lists the patents that the brand drug manufacturer asks it to list.33




31
     21 U.S.C. § 355(b)(1).
32
   The term “Orange Book” refers to the FDA’s publication formally titled “Approved Drug
Products with Therapeutic Equivalence Evaluations” and specifically its Patent and Exclusivity
Information Addendum, which FDA is required to update every 30 days. 21 U.S.C. § 355(j)(7)(A);
Lipitor, 868 F.3d at 240; Opana, 162 F. Supp. 3d at 711.
33
   In re Buspirone Patent & Antitrust Litig., 185 F. Supp. 2d 363, 371 (S.D.N.Y. 2002) (“the FDA
is required by law to publish the information in the Orange Book. See 21 U.S.C. §§ 355(b)(1) &
(c)(2) (‘Upon submission of patent information under [these] subsection[s], the Secretary shall
publish it.’). Hence, the FDA’s actions are non-discretionary and do not reflect any decision as to
the validity of the representations in an Orange Book listing.”); Lipitor, 868 F.3d at 240 (“the FDA
publishes the submitted patent information”); Opana, 162 F. Supp. 3d at 711 (Orange Book
contains patents “that the manufacturer believes could reasonably be asserted against” a generic
manufacturer).


                                                  13
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 19 of 120



                                          Paragraph IV Certification

          When a generic manufacturer submits an ANDA seeking FDA approval to market a generic

version of the brand drug, the Hatch-Waxman Act requires the generic manufacturer to make one

of four certifications regarding the patents that the brand manufacturer has listed in the Orange

Book concerning the drug.34 The particular type of patent certification involved in this case is

known as a “Paragraph IV Certification.”35          In a Paragraph IV Certification, the generic

manufacturer certifies that, although the brand manufacturer has listed certain patents in the

Orange Book with respect to the brand drug, selling the generic drug before those brand patents

expire will not infringe the patents or that the patents are not valid.36 A generic manufacturer

making a Paragraph IV certification must notify the brand manufacturer of the generic

manufacturer’s Paragraph IV certification.




34
  21 U.S.C. § 355(b)(2)(A); Actavis, 570 U.S. at 142-43; Lipitor, 868 F.3d at 240-41; Opana, 162
F. Supp. 3d at 711.
35
     21 U.S.C. § 355(j)(2)(A)(vii)(IV).
36
     Id.; Lidoderm MTD Order, 74 F. Supp. 3d at 1060; Actavis, 570 U.S. at 143.


                                                  14
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 20 of 120



                                      Stay of FDA ANDA Approval

       If the brand company brings patent infringement litigation against a generic company in

federal court within 45 days after receiving notice of the Paragraph IV Certification from the

generic company, final approval of the ANDA by the FDA is stayed, or postponed, under the

Hatch-Waxman Act. This stay is typically 30 months long.37




37
   Ordinarily, the Hatch-Waxman Act provides for a five-year marketing exclusivity period for a
brand-name drug with an active ingredient that qualifies as a new chemical entity (NCE). During
this five-year period, ANDAs cannot be filed. That period is reduced to four years if the ANDA
application includes a Paragraph IV Certification. 21 U.S.C. § 355(j)(5)(F)(ii). In the event that a
Paragraph IV ANDA is filed at the end of the four-year period and a lawsuit is commenced within
forty-five days of the receipt of the Paragraph IV notice, the Hatch-Waxman Act requires that the
30-month stay be “extended by such amount of time (if any) which is required for seven and one-
half years to have elapsed from the date of approval” of the NDA. Id.


                                                15
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 21 of 120



                                       Purpose of the Hatch-Waxman Act

       In passing the Hatch-Waxman Act, Congress wanted, among other purposes, to encourage

generic manufacturers to challenge the validity, enforceability, and applicability of brand patents.38

Congress understood both that some brand patents are invalid or unenforceable and that generic

companies can develop generics that do not infringe the patents even if they are valid and

enforceable.




38
   See Actavis, 570 U.S. at 143 (“[T]he Hatch-Waxman Act sets forth special procedures for
identifying, and resolving, patent disputes.”); Lipitor, 868 F.3d at 241 (Hatch-Waxman provides
180-day exclusivity [discussed below] to “incentivize generic drug manufacturers to file an ANDA
challenging weak patents”); Opana, 162 F. Supp. 3d at 711 (180-day exclusivity is “an incentive
for generic pharmaceutical companies to challenge suspect patents listed in the Orange Book”).


                                                 16
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 22 of 120



                                          180-Day Exclusivity

           Congress wanted to give generic drug companies a financial incentive to do the work

needed to challenge brand drug patents and demonstrate that the patents are invalid or

unenforceable, or invent around them, which means developing a generic that does not infringe.39

So Congress created a reward to encourage generic manufacturers to challenge brand patents.40

You will hear the lawyers and witnesses refer to this reward as the “180-day exclusivity.” Here is

how it works. The first generic manufacturer that files a Paragraph IV Certification with respect

to a particular brand drug can get a period of 180 days during which it is the only company allowed

to sell a generic version of that brand drug in the United States, with certain important exceptions

I will explain in a moment.41 The Hatch-Waxman Act prohibits the FDA from granting approval

of any other manufacturer’s ANDA for that same drug until 180 days after the first generic

manufacturer that filed a Paragraph IV Certification has entered the market.42

           I said there were important exceptions. The first is that if two generic companies, or three,

or however many there are, all are “first” to file a Paragraph IV Certification, like a race than ends

in a tie, then all the generic companies can launch during that first 180 days, although no later

ANDA filers would be permitted to.




39
     H.R. REP. NO. 98-857, pt. 1, at 14-15 (1984), reprinted in 1984 U.S.C.C.A.N. 2647, 2647.
40
     Id.
41
   21 U.S.C. § 355(j)(5)(B)(iv)(I), § 355(j)(5)(D)(i)(I); Actavis, 570 U.S. at 143; Lipitor, 868 F.3d
at 241; Opana, 162 F. Supp. 3d at 711.
42
   21 U.S.C. § 355(j)(5)(B)(iv)(I); Actavis, 570 U.S. at 144; Lipitor, 868 F.3d at 241; Opana, 162
F. Supp. 3d at 711.


                                                    17
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 23 of 120



                                       Authorized Generics

          The second important exception is that the 180-day exclusivity period only prevents the

FDA from granting approval to any other manufacturer’s ANDA during that period. The 180-day

exclusivity does not apply to the brand company itself. The brand company can keep selling its

own brand drug during the 180-day period and afterwards.43 A brand company can also sell what

is called an “authorized generic.”44 An authorized generic is the brand drug, sold by the brand

company or by another company that the brand company authorizes, but with a generic label and

usually at cheaper generic prices. The brand can sell an authorized generic whenever it wishes to,

including during the 180-day exclusivity period.45




43
  Opana, 162 F. Supp. 3d at 711 (“During the 180-day period of market exclusivity, the first-filer
only competes against the brand manufacturer and potentially any Authorized Generic (‘AG’)
marketed under the brand manufacturer’s NDA”).
44
     Teva Pharm. Indus. v. FDA, 410 F.3d 51, 54 (D.C. Cir. 2005); 21 U.S.C. § 355(t)(3).
45
   In re Lipitor Antitrust Litig., 855 F.3d 126, 135-36 (3d Cir. 2017) (“Hatch–Waxman does not
preclude the underlying patent-holder from marketing a brand-generic version of its drug—known
as an ‘authorized generic’—during the 180–day exclusivity period”) (collecting cases).


                                                 18
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 24 of 120




                                      Pediatric Exclusivity

       In addition to possible periods of patent protection, brand manufacturers are also

sometimes entitled to certain regulatory exclusivities. One such exclusivity is called a Pediatric

Exclusivity. In accordance with legislation, the FDA may request that brand manufacturers

perform studies of certain effects of a particular drug on pediatric populations. If the brand

manufacturer submits a study as the FDA requests and approves, then the FDA may award the

brand manufacturer six months of pediatric marketing exclusivity.46 The six-month period begins

on the date that the existing patent or regulatory exclusivity listed by the brand manufacturer in

the Orange Book would otherwise expire.47 The six-month Pediatric Exclusivity is a regulatory

exclusivity, not an extension of any patent or any other exclusivity.48




46
   21 U.S.C. §§ 355a(b), §355a(c).
47
   See Qualifying for Pediatric Exclusivity Under Section 505A of the Federal Food, Drug, and
Cosmetic Act: Frequently Asked Questions on Pediatric Exclusivity (505A) at A9, available at:
https://www.fda.gov/drugs/developmentapprovalprocess/developmentresources/ucm077915.htm.
48
   21 U.S.C. §§ 355a(b), §355a(c); AstraZeneca AB v. Apotex Corp., 782 F.3d 1324, 1343 (Fed.
Cir. 2015)


                                                19
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 25 of 120



         C.      Patents

                                       Definition of Patent

         The Hatch-Waxman Act addresses how and when brand and generic drug companies can

compete with each other. Brand-drug manufacturers often assert that the approved use of the brand

drug is covered by one or more patents. If a court finds a patent to be “valid” and “infringed” –

concepts that I will address in a moment – the court can order the infringer not to make, use, or

sell the accused product until the patent expires.49 If, however, the court finds the patent is invalid

or not infringed, the patent holder is not entitled to keep the accused product out of the market.

         In this case, Defendants claimed that U.S. Patent No. 5,061,703, which you will hear called

the “ʼ703 patent” for short, entitled them to exclude competitors from marketing a memantine

hydrochloride product in the United States. The Defendants licensed the ‘703 patent from a

German pharmaceutical company called Merz + Co. GmbH & Co. (“Merz”). Merz is not a

defendant in this case and you are not to concern yourself as to why.




49
     35 U.S.C. § 271(e)(4)(A).


                                                  20
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 26 of 120



                                         Patent Specification and Claims

           To get a patent, an applicant files an application with the PTO. The application includes

what is called a “specification,” which contains a written description of the alleged invention

explaining what the alleged invention is, how it works, how to make it, and how to use it.50 The

specification concludes with one or more patent claims, each of which is a single, numbered

sentence.51 A patent claim that refers back to an earlier claim is called a “dependent claim” and

incorporates all of the requirements of the earlier claim. If the PTO eventually grants a patent to

the applicant, the patent claims define the boundaries of the alleged invention and give notice to

the public of what is covered by the patent.52

           Employees of the PTO called “patent examiners” review all patent applications to

determine whether or not the alleged inventions set forth in the patent claims are appropriate for

patenting.53 Examiners review what is called “prior art,” which includes knowledge that existed

before the claimed invention, such as patents and scientific publications from any country.54 The

examiner considers, among other things, whether each claim defines an invention that is new,

useful, and not obvious in view of the prior art.55




50
     35 U.S.C. § 112.
51
     35 U.S.C. § 112(b).
52
     Id.
53
     35 U.S.C. § 271; 35 U.S.C. § 102.
54
     Federal Circuit Bar Association Model Patent Jury Instructions A.1.
55
     Federal Circuit Bar Association Model Patent Jury Instructions A.1.


                                                  21
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 27 of 120



                                        Patent Application Process

          After evaluating the application,56 the examiner informs the applicant in writing of what

the examiner has found and whether the examiner considers any claim to be patentable and, thus,

“allowed.” If the examiner instead “rejects” the claims,57 the applicant has an opportunity to

respond to the examiner to try to persuade the examiner to allow the claims as stated, to change

the claims, or to submit new claims.58 This process is called patent prosecution and may go back

and forth and continue until the examiner concludes either that the patent claims in the application

meet the requirements for a patent and the PTO should issue the patent, or that the patent claims

in the application do not meet the requirements and the PTO should not issue the patent.59 The

correspondence back and forth between the examiner and the patent applicant make up what is

called the “prosecution history.”

          When the patent applicant is trying to obtain a patent, there is no one on the other side,

opposing the applicant. It’s not like here in court, where you will hear lawyers and witnesses for

both sides. When the PTO is examining a patent application, there is no one arguing that the PTO

should not issue the patent. The process is conducted without an adversary arguing against what

the applicant is telling the examiner.60




56
     37 CFR 1.104(a)(1); Manual of Patent Examining Procedure (“MPEP”) §§ 704.01, 707(a)(1).
57
     35 U.S.C. § 132; MPEP § 704.01(c).
58
     35 U.S.C. § 132.
59
     37 CFR 1.104(a)(1); MPEP § 707(a)(1).
60
     37 CFR § 1.902-1.997 (providing for inter partes review of patents only post-issuance).


                                                  22
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 28 of 120



                                      Reexamination

       After a patent is issued, it can be “reexamined.” Reexamination is a process in which the

PTO determines whether one or more of the claims are patentable with respect to specifically-

identified prior art consisting of prior patents or printed publications.61         An “ex parte”

reexamination is a particular type of reexamination that can be initiated by the patent holder and

does not include the participation of any third party.62 Any patent claims resulting from a

reexamination proceeding cannot be broader in any respect than the patent’s originally-issued

claims; if the reexamined claims are broader in any respect than the originally-issued claims, then

they are invalid.63 In this case, the ’703 patent was subject to an ex parte reexamination.




61
   N.D. Cal. Model Patent Instructions 2017.
62
   N.D. Cal. Model Patent Instructions 2017.
63
   Predicate Logic, Inc. v. Distributive Software, Inc., 544 F.3d 1298, 1302 (Fed. Cir. 2008)
(“Under 35 U.S.C. § 305, ‘[n]o proposed amended or new claim enlarging the scope of a claim of
the patent will be permitted in a reexamination proceeding.’ Claims that are impermissibly
broadened during reexamination are invalid, and ‘a violation of 35 U.S.C. § 305 is an invalidity
defense in a patent infringement action.’”).


                                                23
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 29 of 120



                                       The Patent Application Process is not an Adversary
                                       Proceeding

          Because patents are obtained and can be reexamined in an ex parte process without the

participation of third parties such as the patent owner’s competitors, Congress provided in the

patent laws that a patent or reexamination certificate issued by the PTO can be challenged later in

federal court. A patent holder who wants to enforce its patent against competitors can bring a

lawsuit in federal court, but in a court unlike in the PTO, the patent holder faces an adversary who

can present the other side of the argument.64




64
     Id; 35 U.S.C. § 281; 28 U.S.C. § 1338.


                                                24
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 30 of 120



                                         Infringement of Patents

           In this case, the ‘703 Patent claimed methods of using certain drugs including memantine.

In patent lawsuits, the patent holder has the burden of proving by a preponderance of the evidence

that at least one patent claim covers the accused infringer’s method.65

           I will explain this again after all the evidence is in, but preponderance of the evidence is

same standard that applies generally to Plaintiffs’ claims here as well. It does not require proof to

an absolute certainty, since proof to an absolute certainty is seldom possible in any case. “Establish

by a preponderance of the evidence” means evidence, which as a whole, shows that the fact sought

to be proved is more probable than not.66

           You may have heard of the term “proof beyond a reasonable doubt.” That is a stricter

standard applicable in criminal cases. It does not apply in civil cases such as this nor does it apply

in patent cases. You should, therefore, put it out of your minds.67

           When a patent claim covers the accused method, this is called “infringement.”68 To prove

infringement, the patent holder must prove that the accused infringer performs each part of an

asserted patent claim or that the accused infringer actively induced a third party to perform each

part of the claim.69 A dependent claim cannot be infringed if the claim it depends from is not




65
  Under Sea Industries, Inc. v. Dacor Corp., 833 F.2d 1551, 1557 (Fed. Cir. 1987) (“The burden
always is on the patentee to show infringement”).
66
     3 FED. JURY PRAC. & INSTR. § 104:01 (6th ed.) (modified).
67
     Id.
68
     35 U.S.C. § 271(a).
69
  Pennwalt Corp. v. Durand-Wayland, Inc., 833 F.2d 931, 935-36 (Fed. Cir. 1987) (en banc),
overruled on other grounds, Cardinal Chem. Co. v. Morton Intern., Inc., 508 U.S. 83 (1993);
Federal Circuit Bar Association Model Jury Instructions B.3.2.



                                                   25
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 31 of 120



infringed.70 If the patent holder fails to meet its burden of proving infringement, then the accused

infringer wins the lawsuit. Although a person accused of infringement has no burden of proof

regarding infringement, it nevertheless has the right to present evidence, including expert evidence,

to refute the patent holder’s allegation of infringement.71 In addition, an invalid patent cannot be

infringed because that means there is no patent to infringe.72 I will discuss patent invalidity next.




70
  Wahpeton Canvas Co. v. Frontier, Inc., 870 F.2d 1546, 1553 (Fed. Cir. 1989) (“It is axiomatic
that dependent claims cannot be found infringed unless the claims from which they depend have
been found to have been infringed. . . .”)
71
     35 U. S. C. § 282(b)(1).
72
   Commil USA, LLC v. Cisco Sys., 135 S.Ct. 1920, 1929 (2015) (“To say that an invalid patent
cannot be infringed, or that someone cannot be induced to infringe an invalid patent, is in one
sense a simple truth, both as a matter of logic and semantics. . . . [A]n act that would have been an
infringement or an inducement to infringe pertains to a patent that is shown to be invalid, there is
no patent to be infringed.”).


                                                 26
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 32 of 120



                                        Invalidity of Patents

          Even if the patent holder carries its burden of proving infringement of one or more of the

patent’s claims, the accused infringer can still win the patent case by proving that any infringed

claims are invalid.73 Although an issued patent is presumed to be valid, the fact that the PTO

grants a patent does not necessarily mean that any invention claimed in the patent, in fact, deserves

the protection of a patent.74 For example, the PTO may not have had available to it all the

information and other evidence that would be available in a federal court proceeding.75 A person

accused of infringement has the right to argue in federal court that a claimed invention in the patent

is invalid because it does not meet the requirements for a patent.

          To prove invalidity of a patent claim, an accused infringer must provide clear and

convincing evidence.76 A patent claim is invalid if, for example, the claimed invention is not new

or if the claimed invention would have been obvious to a person of ordinary skill in the field at the

time the patent was filed.77 Clear and convincing evidence means evidence “sufficient to give you

an abiding conviction that its correctness is highly probable.”78 It is a higher standard than

preponderance of the evidence, and lower than beyond a reasonable doubt.


73
     35 U. S. C. §282(b)(2).
74
     Federal Circuit Bar Association Model Patent Jury Instructions A.1.
75
     Federal Circuit Bar Association Model Patent Jury Instructions A.1.
76
     Federal Circuit Bar Association Model Patent Jury Instructions B.4.1.
77
     Federal Circuit Bar Association Model Patent Jury Instructions B.4.3b-1, B.4.3c.
78
  Price v. Symsek, 988 F.2d 1187, 1191 (Fed. Cir. 1993) (“A requirement of proof by clear and
convincing evidence imposes a heavier burden upon a litigant than that imposed by requiring
proof by preponderant evidence but a somewhat lighter burden than that imposed by requiring
proof beyond a reasonable doubt. Clear and convincing evidence has been described as evidence
which produces in the mind of the trier of fact an abiding conviction that the truth of a factual
contention is highly probable.”) (internal citations and quotations omitted); Impax Labs. Inc. v.
Lannett Holdings Inc., 893 F.3d 1372, 1378 (Fed. Cir. 2018) (“A party challenging the validity



                                                  27
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 33 of 120



        If the claimed method in the patent has been previously disclosed to the public, then it is

not new, and therefore the claimed invention is invalid as “anticipated” by the prior disclosure.79

Simply put, the invention must be new to be entitled to patent protection under the U.S. patent

laws.80 To anticipate a claim, each and every element in the claim must be present in a single item

of prior art.81 In determining whether the single item of prior art anticipates a patent claim, it is

important to consider not only what is expressly disclosed in the particular prior art reference but

also what is inherently present or disclosed in that prior art or inherently results from its practice.82

Prior art inherently anticipates a patent claim if an element of the claim that is not expressly

disclosed by the prior art would necessarily result from what the single item of prior art teaches to

persons of ordinary skill in the art.83 Evidence outside of the prior art reference itself may be used

to show that elements that are not expressly disclosed in the reference are inherent in it.84 In order

to be inherent, the feature that is alleged to have been inherent must necessarily have existed in the

prior art reference or have been the natural result of the prior art.85 It is not required, however, that

persons of ordinary skill actually recognize or appreciate the inherent disclosure at the time the




of a patent must establish invalidity by clear and convincing evidence. Clear and convincing
evidence should place[ ] in the fact finder an abiding conviction that the truth of [the] factual
contentions are highly probable.”) (internal citations and quotations omitted); Buildex Inc. v.
Kason Indus., Inc., 849 F.2d 1461, 1463 (Fed. Cir. 1988) (“Although not susceptible to precise
definition, ‘clear and convincing’ evidence has been described as evidence which produces in the
mind of the trier of fact ‘an abiding conviction that the truth of [the] factual contentions are
highly probable.’”).
79
   2017 AIPLA Model Patent Jury Instructions 6.0.
80
   2017 AIPLA Model Patent Jury Instructions 6.0.
81
   2017 AIPLA Model Patent Jury Instructions 6.0.
82
   2017 AIPLA Model Patent Jury Instructions 6.0 (modifications to reflect this case).
83
   2017 AIPLA Model Patent Jury Instructions 6.0.
84
   2017 AIPLA Model Patent Jury Instructions 6.0.
85
   2017 AIPLA Model Patent Jury Instructions 6.0.



                                                   28
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 34 of 120



prior art was first known or used.86 Thus, the prior use of the patented invention that was

unrecognized and unappreciated is still an invalidating anticipation, provided the allegedly

inherent feature was necessarily present in the prior art reference.87

       In addition, if the prior art describes a group or genus, which is a Latin word meaning a

general class, and that genus is so limited that a person of ordinary skill can readily envision each

member of the genus, then the prior art is said to anticipate every member within the genus. 88 In

other words, the disclosure of a group in a prior art reference may anticipate a member of that

group even if the members of the group are not themselves expressly stated in the prior art.89

       A claimed invention is invalid as “obvious” if it would have been obvious to a person of

ordinary skill in the art of the claimed invention at the time the invention was made. 90 Unlike

anticipation, which allows consideration of only one item of prior art, obviousness may be shown

by considering one or more than one item of prior art. 91 The following factors must be evaluated

to determine whether an accused infringer has established that the claimed subject matter is

obvious:92

       1.      the scope and content of the prior art;

       2.      the difference or differences, if any, between the claimed subject matter and the

               prior art;


86
   2017 AIPLA Model Patent Jury Instructions 6.0.
87
   2017 AIPLA Model Patent Jury Instructions 6.0.
88
   In re Gleave, 560 F.3d 1331, 1338 (Fed. Cir. 2009); see also Eli Lilly and Co. v. Zenith Goldline
Pharm., Inc., 471 F.3d 1369, 1376 (Fed. Cir. 2006); Perricone v. Medicis Pharm. Corp., 432 F.3d
1368, 1377 (Fed. Cir. 2005)).
89
   Bristol–Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1380 (Fed. Cir. 2001).
90
   2017 AIPLA Model Patent Jury Instructions 7.0.1.
91
   2017 AIPLA Model Patent Jury Instructions 7.0.1.
92
   2017 AIPLA Model Patent Jury Instructions 7.0.1.



                                                 29
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 35 of 120



         3.      the level of ordinary skill in the art at the time the invention; and

         4.      additional considerations, if any, that indicate that the invention was obvious or not

                 obvious.

For purposes of determining whether there are any relevant differences between the prior art and

the claimed subject matter, inherent disclosures of the prior art must also be considered.93




93
     See 2017 AIPLA Model Patent Jury Instructions 7.2.1.


                                                   30
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 36 of 120



                                      Enablement

        The accused infringer may also show that the claims in the patent are invalid because they

are not enabled. A patent’s specification must contain a sufficiently full and clear description of

how to make and use the invention.94 To be sufficiently full and clear, the description must contain

enough information to have allowed a person having ordinary skill in the field of technology of

the patent to make and use the full scope of the claimed invention at the time the patent application

was filed.95 Moreover, where a patent claim relates to a method of treatment, the enablement

requirement is not satisfied unless a person skilled in the art would accept without question the

claimed effects of the drug.96 This is known as the “enablement” requirement. If a patent claim

is not enabled, it is invalid.




94
   Federal Circuit Bar Association Model Patent Jury Instructions B.4.2b.
95
   Federal Circuit Bar Association Model Patent Jury Instructions B.4.2b.
96
   Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 1323 (Fed. Cir. 2005).


                                                 31
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 37 of 120



                                       Patent Term Extensions

       Patents are only enforceable for a set length of time, referred to as the patent’s term. A

patent’s term can sometimes be extended by showing that a drug covered by the patent was subject

to regulatory review before its commercial marketing or use.97 In order to obtain a patent term

extension, the patent holder or its agent must submit an application containing certain information

to the PTO.98 An applicant for a patent term extension is only entitled to an extension for times

when the applicant was diligently working towards obtaining FDA approval for the drug. The

application must provide (1) the number of days during the regulatory review period during which

it was not diligently pursuing approval; and (2) a description of the clinical work done during the

regulatory review period.99 When submitting the application, the patent holder and its agent owe

a duty of candor and good faith and must disclose all material information.100 Only the Director

of the PTO can decide whether a patent term should be extended, and the Director may do so solely

on the basis of the representations in the application.101 Although an issued patent term extension

is presumed to be valid, the presumption can be overcome by clear and convincing evidence.

Specifically, part or all of a patent term extension is invalid if there was a material failure by the

applicant to comply with the requirements for obtaining the patent term extension.102




97
   35 U.S.C. § 156(a)(4).
98
   35 U.S.C. § 156(d)(1)(C).
99
   37 C.F.R. § 1.775(d)(1)(ii); 35 U.S.C. § 156(d).
100
    35 C.F.R. § 1.765.
101
    35 U.S.C. §156(e)(1).
102
    35 U.S.C. § 282.


                                                 32
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 38 of 120



                                        Decisions in Patent Lawsuits

          If the patent holder proves infringement and the accused infringer fails to prove that the

patent is invalid, then the patent holder wins the patent lawsuit.103 If, however, the patent holder

fails to prove infringement and/or the accused infringer proves that the patent is invalid, then the

accused infringer wins the lawsuit. In that event, the accused infringer can begin selling the

product without any risk of owing damages to the patent holder. Moreover, if the patent is found

invalid, it is invalid as to all companies, period, and therefore no longer prevents any company

from competing. Further, irrespective of whether the accused infringer prevails on infringement

and validity, if the accused infringer succeeds in challenging a patent term extension, the accused

infringer can enter the market based on the original expiration date of the patent or, if some portion

of the patent term extension is valid, after that period expires.




103
      35 U.S.C. § 282.


                                                  33
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 39 of 120



                                         Patent Lawsuits under the Hatch-Waxman Act

          These basic principles of patent law work together with the specific Hatch-Waxman Act

provisions that I already described to you. For example, recall these specific provisions of the

Hatch-Waxman Act that are applicable to the pharmaceutical patents that are in the background of

this antitrust case: (1) the brand manufacturer must list a relevant patent in the Orange Book;104

(2) the generic manufacturer can file a Paragraph IV Certification with respect to it;105 (3) the brand

manufacturer can get an automatic stay preventing the FDA from approving the generic drug for

30 months by suing the generic within 45 days;106 (4) the first generic manufacturer to file a

Paragraph IV Certification can get the 180-day ANDA exclusivity, and if multiple generic

companies all file at the same time and all are “first,” they all share the 180-day period; and (5)

the 180-day exclusivity cannot stop a brand company from selling its own authorized generic at

any time.107

          Within this specific framework, the general patent principles that I have just outlined apply:

the PTO issues patents in an ex parte process where only one side, the side that wants the patent,

is presenting arguments; to enforce the patent, the patent holder can bring a lawsuit in federal court

where the patent is subject to challenge;108 in that lawsuit the patent holder has the burden of

proving infringement;109 the accused infringer can defend the lawsuit on the basis that there is no




104
      21 U.S.C. § 355(b)(1).
105
      21 U.S.C. § 355(b)(2)(A); 21 U.S.C. § 355(j)(2)(A)(vii)(IV).
106
      21 U.S.C. § 355(c)(3)(C).
107
      21 U.S.C. § 355(j)(5)(B)(iv)(I).
108
      35 U.S.C. § 281; 28 U.S.C. § 1338.
109
      Under Sea Indus., Inc. v. Dacor Corp., 833 F.2d 1551, 1557 (Fed. Cir. 1987).



                                                   34
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 40 of 120



infringement, the patent is invalid, or that part or all of any patent term extension is invalid;110 if

the patent holder wins, it can ask the court to prevent the accused infringer from making, using, or

selling the product and, if the accused infringer has already entered the market, can ask for

damages; if the accused infringer wins, it can enter in the market without any risk of patent

damages or stay on the market if it had already entered; and if the accused infringer wins by

proving that the patent is invalid, that finding of invalidity benefits everyone who wants to make,

use, or sell the product.111




110
      35 U.S.C. § 282(b)(2).
111
      Blonder-Tongue Lab. v. Univ. of Ill. Found., 402 U.S. 313, 350 (1971).


                                                  35
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 41 of 120



 II.      INSTRUCTIONS FOR CONCLUSION OF TRIAL

         A.     General Instructions

                                       General Introduction [After the Evidentiary Record is
                                       Closed]

         Now that you have heard the evidence and the arguments, it is my duty to instruct you

about the applicable law. It is your duty to follow the law as I state it. You must apply the law to

the facts as you find them from the evidence in the case. Do not single out one instruction as stating

the law, but consider the instructions as a whole. Do not be concerned about the wisdom of any

rule of law stated by me. You must follow and apply the law.

         The lawyers have referred to some of the governing rules of law in their arguments. If

there is any difference between the law stated by the lawyers and these instructions, you must

follow my instructions.

         Nothing I say in these instructions indicates I have any opinion about the facts. You, not

I, determine the facts.

         You must perform your duties as jurors without bias or prejudice as to any party. The law

does not permit you to be controlled by sympathy, prejudice, or public opinion. All parties expect

that you will carefully and impartially consider all the evidence, follow the law as it is now being

given to you, and reach a just verdict, regardless of the consequences.



3 FED. JURY PRAC. & INSTR. § 103:01 (6th ed.)




                                                 36
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 42 of 120



                                        Preponderance of the Evidence

        Plaintiffs have the burden in a civil action, such as this, to prove every essential element of

Plaintiffs’ claim by a preponderance of the evidence. If Plaintiffs fail to establish any essential

element of Plaintiffs’ claim by a preponderance of the evidence, you should find for Defendants

as to that claim.

        As I explained at the start, this standard does not require proof to an absolute certainty,

since proof to an absolute certainty is seldom possible in any case. “Establish by a preponderance

of the evidence” means evidence, which as a whole, shows that the fact sought to be proved is

more probable than not. In other words, a preponderance of the evidence means such evidence as,

when considered and compared with the evidence opposed to it, has more convincing force, and

produces in your minds belief that what is sought to be proved is more likely true than not true.

        In determining whether any fact in issue has been proved by a preponderance of the

evidence, unless otherwise instructed you may consider the testimony of all witnesses, regardless

of who may have called them, and all exhibits received in evidence, regardless of who may have

produced them.

        The Defendants have the burden of establishing the essential elements of certain

affirmative defenses. I will explain this later.

        You may have heard of the term “proof beyond a reasonable doubt.” That is a stricter

standard applicable in criminal cases. It does not apply in civil cases such as this. You should,

therefore, put it out of your minds.

3 FED. JURY PRAC. & INSTR. § 104:01 (6th ed.) (modified)




                                                   37
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 43 of 120



                                       Evidence in the Case

The evidence in the case consists of the following:

       1.      The sworn testimony of the witnesses, either called live or by videotape, no matter

               who called a witness.

       2.      All exhibits received in evidence, regardless of who may have produced the

               exhibits.

       3.      All facts that I instruct you must take as true for purposes of this case.

       You heard depositions played on videotape. Depositions contain sworn testimony, with

the lawyers for each party being entitled to ask questions. Deposition testimony should be

considered by you just as if the testimony was live in court, subject to the same instructions that

apply to witnesses testifying in open court.

       Statements and arguments of the lawyers are not evidence, unless made as an admission or

stipulation of fact. A “stipulation” is an agreement between both sides that certain facts are true or

that a person would have given certain testimony. When the lawyers on both sides stipulate or

agree to the existence of a fact, you must, unless otherwise instructed, accept the stipulation as

evidence, and regard that fact as proved.

       [If applicable: I have taken judicial notice of certain facts or events. When I declared that

I took judicial notice of some fact or event, you must accept that fact as true.]

        Some evidence was admitted for a limited purpose only. When I instructed you that an

item of evidence had been admitted for a limited purpose, you must consider it only for that limited

purpose and for no other purpose.




                                                 38
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 44 of 120



        You are to consider only the evidence in the case. But in your consideration of the

evidence, you may draw from the facts that you find have been proved, such reasonable inferences

or conclusions as you feel are justified in light of your experience.




3 FED. JURY PRAC. & INSTR. § 101:44 (6th ed.) (modified)




                                                 39
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 45 of 120



                 Jury Instruction No. 30. Requests to Rehear Testimony
          Now, if it should happen during deliberations that you want to hear any of the testimony

again, we can do that. Send out a note, signed by the foreperson, telling us what you want to hear.

Be as specific as you can when you ask because you don’t want us to send you back 60 pages of

testimony when you really only want one little bit. Most likely we will send the testimony back to

you because we have the transcript. Or we might choose to bring you out here and let you listen to

it again if it is a videotape deposition.

          Now, please make sure that you exhaust your collective memory before you ask for a read

back of testimony. All of you putting your heads together will remember more than any one person

possibly can. But if after your discussion you’re in doubt or you’re vague about what the transcript

shows, just send out a note. We will drop everything and make sure that that testimony is conveyed

to you.

Jury Instructions, Trial Tr. May 11, 2010 at 3565-66, Velez v. Novartis Pharms. Corp., No. 04 Civ.
9194 (S.D.N.Y.) (McMahon, J.) (modified).




                                                 40
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 46 of 120



                                      What is Not Evidence

       In deciding the facts of this case, you are not to consider the following as evidence:

statements and arguments of the lawyers, questions and objections of the lawyers, testimony or

exhibits that I instructed you to disregard, any evidence that I ordered stricken, and anything you

may see or hear when the court is not in session—even if what you see or hear is done or said by

one of the parties or by one of the witnesses. If I sustained an objection to a question or the

admission of an exhibit, you must ignore the question and must not guess what the answer to the

question might have been or what the exhibit might have said.



3 FED. JURY PRAC. & INSTR. §§ 101:44; 101:49 (6th ed.) (modified)




                                                41
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 47 of 120



                                     Direct and Circumstantial Evidence

       “Direct evidence” is direct proof of a fact, such as testimony by a witness about what the

witness said or heard or did. “Circumstantial evidence” is proof of one or more facts from which

you could find another fact. You should consider both kinds of evidence. The law makes no

distinction between the weight to be given to either direct or circumstantial evidence. You are to

decide how much weight to give any evidence.



3 FED. JURY PRAC. & INSTR. § 101:42 (6th ed.)




                                                42
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 48 of 120



                                      Credibility of Witnesses

       In deciding the facts, you may have to decide what testimony to believe and what testimony

not to believe. You may believe everything a witness says, part of it, or none of it. In considering

the testimony of any witness, you may take into account many factors, including the witness’

opportunity and ability to see or hear or know the things the witness testified about; the quality of

the witness’ memory; the witness’ appearance and manner while testifying; the witness’ interest

in the outcome of the case; any bias or prejudice the witness may have; other evidence that may

have contradicted the witness’ testimony; and the reasonableness of the witness’ testimony in light

of all the evidence.



3 FED. JURY PRAC. & INSTR. § 101:43 (6th ed.) (modified)




                                                 43
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 49 of 120



                                      Discrepancies in Testimony

       You are the sole judges of the credibility of the witnesses and the weight their testimony

deserves. You may be guided by the appearance and conduct of a witness, or by the manner in

which a witness testifies, or by the character of the testimony given, or by evidence contrary to the

testimony.

        You should carefully examine all the testimony, the circumstances under which each

witness has testified, and every matter in evidence tending to show whether a witness is worthy of

belief. Consider each witness’ intelligence, motive and state of mind, and demeanor or manner

while testifying.

        Consider the witness’ ability to observe the matters as to which the witness has testified,

and whether the witness impresses you as having an accurate recollection of these matters. Also,

consider any relation each witness may have with either side of the case, the manner in which each

witness might be affected by the verdict, and the extent to which the testimony of each witness is

either supported or contradicted by other evidence in the case.

        Inconsistencies or discrepancies in the testimony of a witness, or between the testimony

of different witnesses may or may not cause you to discredit such testimony. Two or more persons

seeing an event may see or hear it differently.

        In weighing the effect of a discrepancy, always consider whether it pertains to a matter of

importance or an unimportant detail, and whether the discrepancy results from innocent error or

intentional falsehood.

        After making your own judgment, you will give the testimony of each witness such weight,

if any, that you may think it deserves. In short, you may accept or reject the testimony of any

witness, in whole or in part.




                                                  44
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 50 of 120



        In addition, the weight of the evidence is not necessarily determined by the number of

witnesses testifying to the existence or nonexistence of any fact. You may find that the testimony

of one or a small number of witnesses as to any fact is more credible than the testimony of a larger

number of witnesses to the contrary.



3 FED. JURY PRAC. & INSTR. § 105:01 (6th ed.) (modified)




                                                45
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 51 of 120




                                       Expert Testimony112

         Certain testimony was given in this case by experts. An expert is someone who is specially

qualified by experience or training and possesses knowledge on matters not common to jurors in

general. In a trial, an expert is permitted to give his or her opinions regarding such matters. The

testimony of experts is to be considered like any other testimony, is to be tried by the same tests,

and should receive such weight and credit as you deem it entitled to, when viewed in connection

with all the other facts and circumstances. Its weight and value are questions for you.




112
      ABA MODEL INSTRUCTIONS, Ch. 6, Instruction B-13.


                                                46
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 52 of 120



                                       Publicity—Final Charge

       Your verdict must be based solely on the evidence presented in this courtroom in

accordance with the instructions. You must completely disregard any report which you have read

in the press or on the internet or on social media, seen on television, or heard on the radio. It would

be unfair to consider such reports, since they are not evidence and the parties have no opportunity

of contradicting their accuracy or otherwise explaining them away. In short, it would be a violation

of your oath as jurors to allow yourselves to be influenced in any manner by such publicity.


4 L. SAND, MODERN FEDERAL JURY INSTRUCTIONS (2017), Instr. 71-14 (modified)




                                                  47
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 53 of 120



                                     Stipulations of Fact

       The parties have stipulated, or agreed, that certain things are facts in this case. You must

treat them as having been proven for the purpose of this case.




3 FED. JURY PRAC. & INSTR. § 102:11 (6th ed.)




                                                48
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 54 of 120



                                       Interrogatories

       You have heard and seen evidence in this case in the form of interrogatories.

       Interrogatories are written questions posed by one side which call for written answers under

oath from the other side. The questions and answers are made before trial after the case has begun

in what is called pretrial discovery, and each side is entitled to seek such discovery from the other.

       You may consider a party’s answer to interrogatories as evidence against a party who made

the answer, just as you would any other evidence in this case.

       You are not required to consider a party’s answers to interrogatories as true, nor are you

required to give them more weight than any other evidence. It is up to you to determine what

weight, if any, should be given to the interrogatory answers which have been admitted as evidence.

       One cautionary word on this subject: while you may consider the interrogatory answers as

evidence against the party who gave the answers, you may not consider the answers against any

other party, nor may you consider the answers as evidence against the party who posed the

interrogatory questions. You may only consider the interrogatory answer as evidence against the

party who gave the answer.



4 L. SAND, MODERN FEDERAL JURY INSTRUCTIONS (2017), Instr. 74-13




                                                 49
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 55 of 120




                                     Charts and Summaries and Graphics [Not Received in
                                     Evidence]

       Charts and summaries and graphics, generally called “demonstratives,” have been shown

to you in order to help explain evidence or testimony. These demonstratives, if not admitted into

evidence, are not themselves evidence. If the demonstrative does not correctly reflect facts or

figures shown by the evidence in the case, you should disregard them. They are used only as a

matter of convenience to help you understand the evidence.



3 FED. JURY PRAC. & INSTR. § 104:50 (6th ed.) (modified)




                                               50
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 56 of 120



                                     Summaries and Charts Admitted as Evidence

       The Plaintiffs and Defendants have presented certain charts and summaries that were

admitted into evidence. I admitted these charts and summaries in order to save time and avoid the

burden and inconvenience of presenting a lot of data or documents in court. You should consider

these charts and summaries as you would any other evidence.



4 L. SAND, MODERN FEDERAL JURY INSTRUCTIONS (2017), Instr. 74-11 (modified)




                                               51
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 57 of 120



                                      Evidence in Electronic Format

        Exhibits received in evidence that can be displayed electronically will be provided to you

in that form. You will be able to view those exhibits in the jury room. A computer, projector,

printer and other equipment will be available to you.

        A court technician will show you how to operate the computer and other equipment, how

to locate and view the exhibits on the computer, and how to print the exhibits. You will be provided

with a paper list of all exhibits received in evidence. You may request a paper copy of any exhibit

received in evidence by sending a note through the clerk. If you need additional equipment or

supplies or if you have questions about how to operate the computer or other equipment, you may

send a note to the clerk. Do not tell anyone outside the jury which exhibit you were attempting to

view.

        If a technical problem or question requires hands-on maintenance or instruction, a court

technician may enter the jury room with the clerk present for the sole purpose of assuring that the

only matter that is discussed is the technical problem. When the court technician or any non-juror

is in the jury room, the jury must not deliberate or discuss the case. No juror may say anything to

the court technician or any non-juror other than to describe the technical problem or to seek

information about operation of the equipment. Do not discuss any exhibit or any aspect of the case

in front of non-jurors.

        The purpose of providing the computer in the jury room is to enable jurors to view the

exhibits received in evidence in this case. You may not use the computer for any other purpose.

Technicians have taken steps to ensure that the computer does not permit access to the Internet or

to any “outside” website, database, directory, game, or other material. Do not attempt to alter the

computer to obtain access to such materials. If you discover that the computer provides or allows




                                                52
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 58 of 120



access to such outside materials, you must inform the court immediately and refrain from viewing

such materials. Do not remove the computer or any electronic data from the jury room, and do not

transmit or copy any such data.



3 FED. JURY PRAC. & INSTR. § 104:55 (6th ed.) (modified)




                                              53
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 59 of 120



                                      Corporate Parties


       In this case, the Plaintiffs and Defendants are corporations. The mere fact that the parties

are corporations does not mean they are entitled to any lesser consideration by you. All litigants

are equal before the law, and corporations, big or small, are entitled to the same fair consideration

as you would give any other individual party.



4 L. SAND, MODERN FEDERAL JURY INSTRUCTIONS (2017), Instr. 72-1




                                                 54
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 60 of 120



                                     Consideration of the Evidence—Corporate Party’s
                                     Agents and Employees

       A corporation may act only through people who are its agents or employees. Generally,

any agents or employees of a corporation may bind the corporation by their acts and declarations

made while acting within the scope of their authority delegated to them by the corporation or

within the scope of their duties as employees of the corporation. You heard testimony of

individuals who, at the time they testified, whether live or by deposition, were former employees.

They can still bind their former employer by their acts and declarations made within the scope of

their authority delegated to them by the corporation while they were still employees.



3 FED. JURY PRAC. & INSTR. § 103:31 (6th ed.)




                                                55
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 61 of 120



         B.      Plaintiffs’ Claims

                         1.      Sherman Act Section 1: Unreasonable Restraints of Trade –
                                 Reverse Payment Claims

                                          Purpose of the Sherman Act

         As I told you at the start of trial, Plaintiffs allege that Defendants violated the antitrust laws,

specifically a law called the Sherman Act. The purpose of the Sherman Act is to preserve free and

unfettered competition in the marketplace. The Sherman Act rests on the central premise that

competition produces the best allocation of our economic resources, the lowest prices, the highest

quality, and the greatest material progress.113




113
      ABA MODEL INSTRUCTIONS, Ch. 1, Instruction A-1.


                                                     56
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 62 of 120



                                       Elements of a Conspiracy to Restrain Trade

        Plaintiffs here claim that Defendants violated the Sherman Act in two ways, and have two

theories of liability. First, Plaintiffs allege that Defendants entered into an agreement that

unreasonably restrained trade. Second, Defendants engaged in a hard switch product hop which a

court has already found violated the Sherman Act.

        As to the first theory, Section 1 of the Sherman Act prohibits contracts, combinations, and

conspiracies that unreasonably restrain trade. To establish a violation of Section 1 of the Sherman

Act, Plaintiffs must prove the following:

        (1)    First, the existence of a contract, combination, or conspiracy between or among at

               least two separate entities;

        (2)    Second, that the contract, combination, or conspiracy unreasonably restrains trade;

               and

        (3)    Third, that the restraint affects interstate or foreign commerce.114

        As I will explain to you, the first and third elements are not in dispute and therefore you do

not need to make any finding with respect to them. You only have to decide the second element,



114
   ABA MODEL INSTRUCTIONS, Ch. 1, Instruction B-2; Bilinski v. Keith Haring Foundation, 96 F.
Supp. 3d 35, 43 (S.D.N.Y. 2015) (“In order to state a claim under Section 1, a plaintiff must allege
(1) a contract, combination or conspiracy between two legally distinct entities, (2) in restraint of
trade, (3) affecting interstate commerce.”) (citing E & L Consulting Ltd. v. Doman Indus. Ltd., 472
F.3d 23, 29 (2d Cir. 2006) and Maric v. Saint Agnes Hosp. Corp., 65 F.3d 310, 313 (2d Cir. 1995));
Oreck Corp. v. Whirlpool Corp., 639 F.2d 75, 78 (2d Cir. 1980) (plaintiff “must establish two
elements: first, that the defendants entered into a ‘contract, combination… or conspiracy’; and
second, that it was ‘in restraint of trade or commerce among the several states.’”) (citing 15 U.S.C.
§ 1 (1976)); Bayer Schering Pharma AG v. Sandoz, Inc., 813 F. Supp. 2d 569, 574 n. 5 (S.D.N.Y.
2011) (“To prove a conspiracy (or contract) in restraint of trade in violation of Section 1 of the
Sherman Act, a plaintiff must prove two elements: ‘(1) a combination or some form of concerted
action between at least two legally distinct economic entities that (2) unreasonably restrains
trade.’”) (citing Freeland v. AT&T Corp., 238 F.R.D. 130. 153 (S.D.N.Y. 2006) (quoting Geneva
Pharm. Tech. Corp. v. Barr Lab., Inc., 386 F.3d 485, 506 (2d Cir. 2004)).


                                                 57
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 63 of 120



whether the agreement being challenged unreasonably restrained trade. I will describe each

element in more detail.




                                           58
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 64 of 120



                                     Conspiracy to Restrain Trade: Element 1: Existence of
                                     a Contract, Combination, or Conspiracy

         It is not disputed that Defendants entered into agreements with Mylan on July 21, 2010.

These agreements signed by Defendants and Mylan satisfy the “contract, combination, or

conspiracy” element. Therefore, this element is not in dispute.115




115
    See 15 U.S.C. § 1 (“every contract… in restraint of trade… is declared to be illegal.”)
(emphasis added); In re Androgel Antitrust Litig. (No. II), No. 1:09-CV-955-TWT, 2018 WL
2984873, at *8 (N.D. Ga. June 14, 2018) (settlement agreements were “clear, direct evidence of
an agreement” and “it is doubtful that a reasonable jury could find otherwise.”); Procaps S.A. v.
Pantheon, Inc., 845 F.3d 1072, 1080 (11th Cir. 2016) (“Courts use the words ‘contract,’
‘combination,’ and ‘conspiracy’ interchangeably,” as all three reflect the common element… of
concerted action.”) (internal citations and quotation marks omitted); In re Lidoderm Antitrust
Litigation, 296 F.Supp.3d 1142, 1166 (N.D. Cal. Nov. 3, 2017) (“Lidoderm SJ Order”) (in
reverse payment case, court concluded that “the Settlement Agreement, signed by all []
defendants satisfies the ‘contract, combination, or conspiracy element[]” and defendants did not
even dispute the issue); King Drug Co. of Florence, Inc. v. Cephalon, Inc., 88 F. Supp. 3d 402,
410 n. 9 (E.D. Pa. 2015) (“Plaintiffs have presented direct evidence of concerted action through
the settlement agreements between Cephalon and each of the Generic Defendants.”); Helicopter
Support Sys., Inc. v. Hughes Helicopter, Inc., 818 F.2d 1530, 1536 (11th Cir. 1987)
(“documentary evidence” such as a written agreement addressing prices, is “direct evidence of
an agreement); Paladin Assoc., Inc. v. Montana Power Co., 328 F.3d 1145, 1152-54 (9th Cir.
2003) (“several contracts” between two companies, which “assign[ed] certain contract rights”
and were “signed by representatives” of defendants, are “direct evidence of concerted activity.”);
Eli Lilly & Co. v. Zenith Goldline Pharm. Inc., 172 F. Supp. 2d 1060, 1065, 1073 (S.D. Ind.
2010) (agreement between API supplier and drug manufacturer for former to “not supply [API]
to any third party” was “direct evidence of conspiracy”); 6 Philip E. Areeda & Herbert
Hovenkamp, Antitrust Law ¶1400c (4th ed. 2017) (“An undisputed contract remains an
agreement for antitrust purposes.”); id. ¶1416 (“[T]he express contract is the clearest form of
conspiracy.”). Cf. Am. Needle, Inc v. Nat’l Football League, 560 U.S. 183, 186 (2010) (whether
the parties engaged in concerted action is “different from and antecedent to the question of
whether [that concerted action] unreasonably restrains trade.”).


                                                59
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 65 of 120



                                       Conspiracy to Restrain Trade: Element 2: The Rule of
                                       Reason and Unreasonable Restraints of Trade

        The parties dispute whether the restraint challenged here—the reverse payments and

Mylan’s promise to delay the entry of generic Namenda IR until at least 2015—is unreasonable.116

That dispute is for you to decide. Under Section 1 of the Sherman Act, a restraint of trade is illegal

only if it is found to be unreasonable.117

        You must assess whether the agreement here was unreasonable under what is known as the

“rule of reason.”118 In making this determination here, you must first determine whether Plaintiffs

have proven that Defendants’ payments to Mylan and Mylan’s promise to delay selling its generic

Namenda IR resulted in harm to competition.119 If you find that Plaintiffs have shown harm to

competition, then the burden shifts to Defendants to prove that the payments were justified by

legitimate procompetitive benefits.120       If Defendants prove such legitimate procompetitive



116
    Ohio v. American Express, 138 S. Ct. 2274, 2284 (2018) ("Amex") (plaintiff must prove “the
challenged restraint has a substantial anticompetitive effect”) (emphasis added); In re Impax
Labs., -- F.T.C. --, No. 9373, 2019 FTC LEXIS 25, at *44-46 (F.T.C. 2019) (“Impax”) (same).
117
     Ark. Carpenters Health and Welfare Fund v. Bayer AG, 604 F.3d 98, 104 (2d Cir. 2010)
(“Although by its terms the [Sherman] Act prohibits ‘every’ restraint of trade, the Supreme Court
‘has long recognized that Congress intended to outlaw only unreasonable restraints.’”) (citing State
Oil Co., v Khan, 522 U.S. 3, 10 (1997), rev’d on other grounds, FTC v. Actavis, Inc., 570 U.S. 136
(2013).
118
    Actavis, 570 U.S. at 152-59.
119
    ABA MODEL INSTRUCTIONS, Ch. 1, Instruction C.1-3A. See also Namenda V, 331 F. Supp. 3d
at 197 (“First, the plaintiff bears the initial burden of showing that the defendant’s conduct ‘had
an actual adverse effect on competition as a whole in the relevant market.”’) (quoting Ark.
Carpenters, 604 F.3d at 104); Laumann v. National Hockey League, 56 F. Supp. 3d 280, 291
(S.D.N.Y. 2014) (“In applying the rule of reason, the Second Circuit employs a balance-shifting
framework…. [P]laintiffs bear an initial burden to demonstrate the defendants’ challenged
behavior had an actual adverse effect on competition as a whole in the relevant market”) (citing
Major League Baseball Prop., Inc. v. Salvino, Inc., 542 F.3d 290, 317 (2d Cir. 2008) (emphasis in
original).
120
    See Actavis, 570 U.S. at 156 (“An antitrust defendant may show in the antitrust proceeding that
legitimate justifications are present, thereby explaining the presence of the challenged term and



                                                 60
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 66 of 120



benefits, you must then balance the competitive harm against the procompetitive benefit.121 The

reverse payments and Mylan’s promise to delay selling generic Namenda IR are illegal under

Section 1 of the Sherman Act only if you find that the competitive harm substantially outweighs

any legitimate procompetitive benefit.

        You have the verdict form in front of you. This is the form you will fill out in rendering

your verdict.   The first question on the verdict form is: “Did Defendants enter into a reverse




showing the lawfulness of that term under the rule of reason.”); Namenda V, 331 F. Supp. 3d at
197 (“If plaintiffs satisfies this burden [of showing actual adverse effect on competition], then the
burden then shifts to defendant to offer evidence that is conduct has pro-competitive effects.”)
(quoting Ark. Carpenters, 604 F.3d at 104, rev’d on other grounds, Actavis, 570 U.S. 136); Lipitor,
868 F.3d at 256-57 (“The Supreme Court clearly placed the onus of explaining or justifying a large
reverse payment on antitrust defendants.”); Namenda II, 787 F.3d at 652 (“once a plaintiff
establishes that a monopolist’s conduct is anticompetitive or exclusionary, the monopolist may
proffer ‘nonpretextual’ procompetitive justifications for its conduct.”) (quoting United States v.
Microsoft Corp., 346 U.S. App. D.C. 330, 253 F.3d 34, 58-59 (2001)); see also NCAA v. Bd. of
Reg. of Univ. of Okla., 468 U.S. 85, 113 (1984) (defendants bear “a heavy burden of establishing
an affirmative defense which competitively justifies this apparent deviation from the operations of
a free market”); Virgin Atl. Airways v. British Airways PLC, 257 F.3d 256, 264 (2d Cir. 2001)
(once an adverse effect on competition is shown, “burden shifts to [defendants] to establish the
procompetitive value of its[] agreements”); O’Bannon v. Nat’l. Collegiate Athletic Ass’n, 802 F.3d
1049, 1070 (9th Cir. 2015) (“If the plaintiff meets [its initial burden to show anticompetitive
effects], the defendant must come forward with evidence of the restraint's procompetitive
effects.”); King Drug Co. of Florence, Inc. v. Cephalon, Inc., 88 F. Supp. 3d 402, 416, 419-20
(E.D. Pa. 2015) (finding that “the defendant bear[s] the burden of providing evidence that the
reverse payment is justified by procompetitive considerations *** Defendants, not Plaintiffs, bear
the burden of explaining the payments… [E]vidence that these payments exceed fair value for
goods and services…are not a necessary element of plaintiffs’ claims.”); Apotex Final Jury
Instructions at 13 (“If Plaintiffs establish adequate evidence of anticompetitive effects or market
power, the burden shifts to [defendant] to prove that the challenged conduct promotes sufficiently
procompetitive benefits.”); In re Nexium (Esomeprazole) Antitrust Litig., 42 F. Supp. 3d 231, 263-
64 (D. Mass 2014) (“Nowhere in Actavis does the Supreme Court suggest that fair market value is
a silver bullet against antitrust scrutiny. Neither does the opinion place the initial burden on the
Plaintiffs to prove, in their prima facie case, that a transaction was for something other than fair
market value.”).
121
   ABA MODEL INSTRUCTIONS, Ch. 1, Instruction C.1-3A. See also United States v. Visa U.S.A.,
Inc., 344 F.3d 229, 238 (2d Cir. 2003) (“The principal question in a rule of reason case is often
whether the anticompetitive effects of a restraint are outweighed by some procompetitive
justification.”).


                                                 61
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 67 of 120



payment agreement with Mylan that unreasonably restrained trade?” To answer this question, you

must decide whether Plaintiffs have proven by a preponderance of the evidence that the reverse

payments and Mylan’s promise to delay selling generic Namenda IR until January or July 2015,

on balance, unreasonably restrained trade.




                                             62
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 68 of 120



                                      Conspiracy to Restrain Trade: Plaintiffs’ Burden:
                                      Showing Anticompetitive Harm

         As I mentioned, to prove that the reverse payments and Mylan’s promise to delay selling

generic Namenda IR are unreasonable, Plaintiffs first must demonstrate that they resulted in a harm

to competition.

         A harmful effect on competition, or competitive harm, refers to a reduction in competition

that results in the loss of some of the benefits of competition, such as lower prices, increased

output, higher product quality, or increased consumer choice.122 If the challenged conduct has not

resulted in the loss of some competitive benefit, then there has been no competitive harm, and you

should find that the challenged conduct was not unreasonable.

         In determining whether the reverse payments and Mylan’s promise to delay selling generic

Namenda has produced competitive harm, you should consider that the relevant market here is

memantine hydrochloride, and no other products. I instruct you that prior to the entry of generic

versions of Namenda IR in the U.S. market in July 2015, Defendants held a monopoly over

memantine hydrochloride.123 A monopoly means that Defendants had the ability to control prices

or exclude competition.124 That also means that if Defendants’ payment to Mylan delayed when

generic competition would have begun, then Defendants’ payment to Mylan allowed the

Defendants to maintain their monopoly over memantine hydrochloride. In other words, Defendants




122
      ABA MODEL INSTRUCTIONS, Ch. 1, Instruction C-3B.
123
     Namenda IV, 2017 WL 4358244, at *10, 16 (adopting Judge Sweet’s conclusion on relevant
market and concluding that “mean[s] that Forest [has] monopoly power” and therefore “Forest is
precluded from relitigating the question[] of (1) whether it possessed monopoly power over the
U.S. memantine market up until the entry of generic competition[.]”) (internal quotes and citation
omitted).
124
    United States v. E.I. du Pont de Nemours & Co., 351 U.S. 377, 391 (1956) (monopoly power
is “the ability to control prices or exclude competition”).


                                                63
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 69 of 120



were the sole competitor in the relevant market both before and after the restraint was imposed,

and until Mylan and others entered the market with generics in July 2015.

       You may also consider the purpose and nature of the payments Defendants made to Mylan

and the effect of the payments on the prices of Namenda IR and the ability of purchasers to buy

generic versions of Namenda IR at prices below branded Namenda IR or XR.




                                               64
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 70 of 120



                                        Conspiracy to Restrain Trade: Plaintiffs’ Burden:
                                        Showing Anticompetitive Harm: Reverse Payments

          In assessing the competitive effects of a reverse payment, you should consider that

“genuine adverse effects on competition” arise when a settlement includes “payment[s] in return

for staying out of the market” or payment “to prevent the risk of competition” or payment to “avoid

the risk of patent invalidation or a finding of noninfringement.”125 “Reverse payments are of

particular concern when they demonstrate that the patentee [sought] to induce the … [infringer] to

abandon its claim.”126 Here, Defendants were the “patentee” and Mylan was the alleged infringer.

          If you find that Defendants’ reverse payments to Mylan had the purposes and effects I have

discussed, then Plaintiffs have met their burden to show harm to competition.




125
   Actavis, 570 U.S. at 153, 156, 157. See also Impax, 2019 FTC LEXIS 25, at *67 (“the harm
Actavis recognizes is the elimination of the risk of competition, not proof that entry would actually
or probably have occurred earlier.”) (emphasis in original).
126
      Namenda V, 331 F. Supp. 3d at 197 (alterations in original).


                                                  65
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 71 of 120



                                       Conspiracy to Restrain Trade: Size of Reverse Payment

        In assessing the anticompetitive effects of a reverse payment, one important factor is

whether the reverse payment that you find Defendants made is “large.” To cause anticompetitive

harm that is illegal under the Sherman Act, reverse payments must be large. You should consider

the various components of the payments that Defendants conferred on Mylan in the Lexapro

Amendment together, not separately, in making this determination.127

        Here is a guide that will help you determine whether the reverse payments are large. From

the standpoint of the parties making the payments, you can find the reverse payments here were

large if they are larger than the additional legal fees and expenses that Defendants would have paid

to their patent lawyers to continue the patent case against Mylan after the time of the settlement,

assuming they had not settled.128 From the standpoint of the party receiving the payments, you

can find the reverse payments to be large if they were large enough to induce or persuade Mylan

to abandon its patent challenge and agree not to compete with Defendants.129 A reverse payment


127
     Namenda V, 331 F. Supp. 3d at 198 n.6 (analyzing “whether the deal, taken as a whole,
constituted an unlawful reverse payment.”).
128
    Actavis, 570 U.S. at 156. See also Namenda V, 331 F. Supp. 3d at 174 (analyzing whether
“payment exceeded avoided litigation costs… is fully consistent with Actavis.”); Sergeants
Benevolent Ass'n Health & Welfare Fund v. Actavis, PLC, No. 15-CV-6549 (CM), 2016 WL
4992690, at *14 (S.D.N.Y. Sept. 13, 2016) (“Namenda III”) (Actavis instructed “compar[ing] a
payment to the payor's future litigation costs as a measure of scale to determine if it was ‘large[]’”);
Opana, 162 F. Supp. 3d at 718 (“A ‘large’ payment is anything more than the value of the avoided
litigation costs plus any other services provided from the generic to the brand manufacturer.”);
Apotex Final Jury Instructions at 15 (“you must ask whether the payment exceeds the patent
holder’s – here, Cephalon’s – anticipated future litigation costs.”).
129
    Actavis, 570 U.S. at 154 (describing the anticompetitive consequences of a reverse payment as
“induc[ing] the generic challenger to abandon its claim with a share of its monopoly profits that
would otherwise be lost in the competitive market”). In describing the features of an
anticompetitive reverse payment agreement, the Supreme Court explained that “patentees
sometimes pay a generic challenger a sum even larger than what the generic would gain in profits
if it won the paragraph IV litigation and entered the market.” Id. See also Namenda V, 331 F.
Supp. 3d at 197 (“Reverse payments are of particular concern when they demonstrate that the



                                                  66
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 72 of 120



that comes close to or exceeds the profits that Mylan expected to earn if it won the patent litigation

may be found to be large enough to have induced Mylan to drop its patent challenge.130

        A “payment” can be anything or a combination of things of value given to Mylan from

Defendants.131

        Here, Plaintiffs contend that, in total, reverse payments in the form of the benefits conferred

to Mylan by the Lexapro Amendment are worth tens of millions of dollars, and that the legal fees

and expenses that Defendants would have paid to their patent lawyers to continue the patent case

against Mylan after the time of the settlement were at most $3.5 million. Defendants dispute this.

        Plaintiffs also contend that the payments given to Mylan by Forest were more than Mylan

could have earned by winning the Namenda patent suit and launching a generic version of

Namenda. Defendants dispute this.




patentee [sought] to induce the … [infringer] to abandon its claim.”) (alterations in original); In re
Androgel Antitrust Litig. (No. II), No. 1:09-CV-955-TWT, 2018 WL 2984873, at *11 (N.D. Ga.
June 14, 2018) (“The size of the payment is merely the Supreme Court’s proxy for reaching the
ultimate question: whether the agreement was entered into for the purpose of avoiding the risk of
competition. If a settlement was agreed to for that purpose, it is ‘large and unjustified.’”); Apotex
Final Jury Instructions at 15 (instructing jury to “consider whether the payment was significant
enough to induce a generic challenger – here, Ranbaxy – to abandon its patent claim and stay off
the market.”).
130
   Namenda V, 331 F. Supp. 3d at 199.
131
   Sergeants Benevolent Ass’n Health & Welfare Fund v. Actavis, PLC, No. 15-CV-6549 (CM),
2016 WL 4992690, at *15 (S.D.N.Y. Sept. 13, 2016) (noting the early entry provisions here may
be anticompetitive); Lidoderm MTD Order, 74 F. Supp. 3d at 1070 (“I agree with the bulk of the
recent decisions holding that courts need not restrict the definition of ‘payments’
under Actavis to cash.”) (collecting cases); Lipitor, 868 F.3d at 252 (“a reverse payment
underlying an Actavis antitrust claim need not be in cash form”) (citing King Drug Co. of Florence,
Inc. v. Smithkline Beecham Corp., 791 F.3d 388, 403 (3d Cir. 2015) (“Lamictal”); In re Loestrin
24 FE Antitrust Litig., 814 F.3d 538, 550-51 (1st Cir. 2016) (“[T]he key word used throughout
[Actavis] is “payment,” which connotes a much broader category of consideration
than cash alone.”) (collecting cases); King Drug, 791 F.3d at 403 (“We do not believe Actavis 's
holding can be limited to reverse payments of cash.”).


                                                  67
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 73 of 120



                                       Conspiracy to Restrain Trade: Defendants’ Burden:
                                       Procompetitive Benefits of Reverse Payment

         If you find that Plaintiffs have proven that the reverse payments resulted in harm to

competition, then you next must determine whether the reverse payments and Mylan’s promise to

delay selling generic Namenda IR until January or July 2015 benefitted competition in other ways

or are otherwise justified.132 The burden is on the Defendants to prove that the reverse payments

and Mylan’s promise not to sell generic Namenda IR until January or July 2015 had procompetitive

effects or were otherwise justified.133 If you find that the reverse payments and Mylan’s promise

to delay entry until January or July 2015 substantially harmed competition, and did not have


132
      ABA MODEL INSTRUCTIONS, Ch. 1, Instruction C-3C.
133
   See Actavis, 570 U.S. at 156 (“An antitrust defendant may show in the antitrust proceeding that
legitimate justifications are present, thereby explaining the presence of the challenged term and
showing the lawfulness of that term under the rule of reason.”); Lipitor, 868 F.3d at 256-57 (“The
Supreme Court clearly placed the onus of explaining or justifying a large reverse payment on
antitrust defendants.”); see also Amex, 138 S. Ct. at 2284 (“the burden shifts to [defendant] to show
a procompetitive rationale for the restraint”); NCAA, 468 U.S. at 113 (defendants bear “a heavy
burden of establishing an affirmative defense which competitively justifies this apparent deviation
from the operations of a free market”); Ark. Carpenters, 604 F.3d at 104 (once plaintiffs have
established that defendants’ conduct had an actual adverse effect on competition, “the burden then
shifts to defendants to offer evidence that its conduct had procompetitive effects.”), rev’d on other
grounds, Actavis, 570 U.S. 136; Virgin Atl. Airways, 257 F.3d at 264 (once an adverse effect on
competition is shown, “burden shifts to [defendants] to establish the procompetitive value of its[]
agreements”); Lipitor, 868 F.3d at 256-57 (“The Supreme Court clearly placed the onus of
explaining or justifying a large reverse payment on antitrust defendants.”); O’Bannon, 802 F.3d at
1070 (“If the plaintiff meets [its initial burden to show anticompetitive effects], the defendant must
come forward with evidence of the restraint's procompetitive effects.”); King Drug, 88 F. Supp.
3d at 416, 419-20 (finding that “the defendant bear[s] the burden of providing evidence that the
reverse payment is justified by procompetitive considerations *** Defendants, not Plaintiffs, bear
the burden of explaining the payments… [E]vidence that these payments exceed fair value for
goods and services…are not a necessary element of plaintiffs’ claims.”); Apotex Final Jury
Instructions at 13 (“If Plaintiffs establish adequate evidence of anticompetitive effects or market
power, the burden shifts to [defendant] to prove that the challenged conduct promotes sufficiently
procompetitive benefits.”); Nexium, 42 F. Supp. 3d at 263-64 (“Nowhere in Actavis does the
Supreme Court suggest that fair market value is a silver bullet against antitrust scrutiny. Neither
does the opinion place the initial burden on the Plaintiffs to prove, in their prima facie case, that a
transaction was for something other than fair market value.”).



                                                  68
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 74 of 120



procompetitive benefits or were not justified, then you must find that they were unreasonable and

answer “Yes” to question No. 1 on the verdict form. Unless Defendants prove some other

explanation for the reverse payments to Mylan, what Defendants received in return for the reverse

payments is likely an anticompetitive promise by Mylan to delay the introduction of generic

Namenda IR, which I am instructing you is unreasonable.134

        Not all reasons for reverse payments are properly considered to be procompetitive

justifications under the rule of reason.135 For a claimed explanation to justify the payments and

Mylan’s promise to delay competing, the explanation must show that Defendants’ conduct had

procompetitive benefits in the relevant market (here, the memantine hydrochloride market).136


134
    Actavis, 570 U.S. at 157 (holding that an “unexplained large reverse payment itself would
normally suggest that the patentee has serious doubts about the patent’s survival” which “in turn,
suggests that the payment’s objective is to maintain supracompetitive prices to be shared among
the patentee and the challenger rather than face what might have been a competitive market--the
very anticompetitive consequence that underlies the claim of antitrust unlawfulness”).
135
    Lidoderm SJ Order, 296 F. Supp. 3d at 1183 (“justification[s] [for reverse payment] must be
relevant to the ‘rule of reason’ analysis.”) (citing Actavis, 570 U.S. at 156-57)).
136
    ABA MODEL INSTRUCTIONS, Ch. 1, Instruction C-3C, Note (“Benefits that are unrelated to
competition should be irrelevant to the analysis”). Asserted procompetitive benefits must be the
relevant market. United States v. Topco Assocs., 405 U.S. 596, 610 (1972) (“[Competition] cannot
be foreclosed with respect to one sector of the economy because certain private citizens or groups
believe that such foreclosure might promote greater competition in a more important sector of the
economy.”); Lamictal, 791 F.3d at 410 n.34 (noting that it may be that “procompetitive effects in
one market cannot justify anticompetitive effects in a separate market,” although declining to
decide the issue) (internal quotes omitted); Sullivan v. NFL, 34 F.3d 1091, 1112 (1st Cir. 1994)
(“it seems improper to validate a practice that is decidedly in restraint of trade simply because the
practice produces some unrelated benefits to competition in another market”); Law v. NCAA, 902
F. Supp. 1394, 1406 (D. Kan. 1995) (“Procompetitive justifications for price-fixing must apply to
the same market in which the restraint is found, not to some other market.”), aff’d, 134 F.3d 1010
(10th Cir. 1998); L.A. Mem’l Coliseum Comm’n v. NFL, 726 F.2d 1381, 1392 (9th Cir. 1984)
(“[T]he relevant market provides the basis on which to balance competitive harms and benefits of
the restraint at issue.”). See also Nat’l Soc’y of Prof’l Eng’rs v. United States, 435 U.S. 679, 688
(1978) (The rule of reason “does not open the field of antitrust inquiry to any argument in favor of
a challenged restraint,” but instead “focuses directly on the challenged restraint’s impact on
competitive conditions.”); NCAA, 468 U.S. at 1114 (“If the NCAA’s television plan produced
procompetitive efficiencies, the plan would increase output and reduce the price of televised



                                                 69
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 75 of 120



Benefits that are unrelated to competition in the memantine hydrochloride market are irrelevant

and you are instructed not to consider them.

        Nor should you consider claimed justifications that are pretextual, which means a

justification which is false or not the real reason. You should not consider a justification that is

speculative, and you should not consider a justification that is not related to the reverse

payments.137 Because the relevant restraint alleged here is “the payment in exchange for the

elimination of the risk of [generic] entry[,]” Defendants must show that procompetitive benefits




games.”); In re NCAA Student-Athlete Name & Likeness Licensing Litig., 37 F. Supp. 3d 1126,
1149 (N.D. Cal. 2014) (denying defendants’ motion for summary judgment where defendants
“have not cited any evidence to suggest that the NCAA’s restrictions on student-athlete
compensation—the specific restraint challenged in this case—actually help the NCAA achieve
that level of competitive balance.”) (emphasis added); id. at 1151 (“Thus, if the NCAA seeks to
argue at trial that the challenged restraint promotes the integration of education and athletics, it
must present evidence to show that (1) the ban on student-athlete compensation actually
contributes to the integration of education and athletics and (2) the integration of education and
athletics enhances competition in the ‘college education’ or ‘group licensing’ market.”) (emphasis
added); Lidoderm SJ Order, 296 F. Supp. 3d at 1184 (finding that Teikoku’s ‘good business
relationship’ defense was not cognizable because “Teikoku does not show how that goal has any
pro-competitive impact on consumer or the industry in general, or on any other consideration
relevant to a rule of reason analysis”).
137
    Namenda II, 787 F.3d at 658 (“Because we have determined that Defendants’ procompetitive
justifications are pretextual, we need not weigh them against the anticompetitive harms.”); Nat’l
Soc’y of Prof’l Eng’rs v. United States, 435 U.S. 679, 695-96 (1978) (rejecting justification as not
cognizable); Cal. v. Safeway, Inc., 651 F.3d 1118, 1160 (9th Cir. 2011) (asserted procompetitive
benefits were “purely speculative”); In re NCAA Student-Athlete Name & Likeness Licensing
Litig., 37 F. Supp. 3d 1126, 1151 (N.D. Cal. 2014) (to be admissible, defendants had to produce
evidence that restraint actually yielded benefit and that benefit actually enhanced competition);
Realcomp II, Ltd. v. F.T.C., 635 F.3d 815, 835 (6th Cir. 2011) (defendant “has not demonstrated a
connection between the website policy of [prohibiting certain listings from being publicly
distributed] and the prevention of free-riding”); N. Tex. Specialty Physicians v. F.T.C., 528 F.3d
346, 369 (5th Cir. 2008) (defendant had “no theory as to how its proffered procompetitive effects,
which we will assume are higher quality healthcare provided by teamwork and shared experiences
over time, result from or are in any way connected to” the challenged minimum pricing
restrictions); Law, 134 F.3d at 1024 (restraint and proffered procompetitive justification were not
sufficiently connected).



                                                70
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 76 of 120



were tied to the elimination of this risk.138 Defendants cannot justify a reverse payment by arguing

that it was made to “prevent the risk of competition” or because the Defendants was “risk averse”

because the avoidance of the risk of competition constitutes anticompetitive harm, not a

justification.139 Nor can Defendants cannot try to justify the payments by pointing to justifications

for the agreements as a whole.140




138
    Actavis, 570 U.S. at 158 (“[A] reverse payment, where large and unjustified, can bring with it the
risk of significant anticompetitive effects; one who makes such a payment may be unable to explain
and to justify it.”) (emphasis added); Impax, 2019 FTC LEXIS 25, at *98 (citing Actavis, 570 U.S.
at 157). See also Lipitor, 868 F.3d at 256 (defendants have the burden of justifying the rather large
reverse payment here, and they offer no reason why those other elements of the settlement
agreement do so”); In re Cipro Cases I & II, 348 P.3d 845, 865 (Cal. 2015) (describing restraint
in reverse payment as the “limit on the settling generic challenger’s entry into the market” in
exchange for “cash or equivalent financial consideration flowing from the brand to the generic
challenger.”); id. at 871 (“That payment for delay is condemned . . . by federal antitrust law, and
its purchase as part of a settlement agreement is an unlawful restraint of trade.”); In re Aggrenox
Antitrust Litig., 94 F. Supp. 3d 224, 243 (D. Conn. 2015) (noting that defendants might be able to
“explain the apparent ‘missing’ value for the patent-holder in a procompetitive way . . . in which
case the reverse payment may turn out to be justified, or to be entirely illusory”).
139
      Actavis, 570 U.S. at 156.
140
    See NCAA, 468 U.S. at 104 (defendant must show “the challenged restraint enhances
competition.”); Amex, 138 S.Ct. 2284 (plaintiff must prove “the challenged restraint has a
substantial anticompetitive effect”) (emphasis added); Visa, 344 F.3d at 238, 243 (explaining that
defendants “must provide a procompetitive justification for the challenged restraint,” and
sustaining district court’s finding that “no evidence” showed that the restraint advanced the
proffered justifications); Impax, 2019 FTC LEXIS 25, at *97 (“to justify a challenged restraint,
Impax must ‘articulate the specific link between the challenged restraint and the purported
justification,’ and demonstrate that the restraint in fact ‘advance[s] procompetitive goals.’”)
(quoting Polygram Holding, Inc., 136 F.T.C. 310, 347 (2003), enforced, Polygram Holding, Inc.
v. FTC, 416 F.3d 29 (D.C. Cir. 2005). See also N. Tex. Specialty Physicians v. FTC, 528 F.3d
346, 368-69 (5th Cir. 2008) (defendant must show that the restraint bears a “logical nexus to [the]
claimed efficiencies,” meaning that the efficiencies either “result from or are in any way connected
to” the restraint); Realcomp II, Ltd. v. FTC, 635 F.3d 815, 835 (6th Cir. 2011) (affirming FTC’s
finding that the respondent had not “demonstrated a connection” between the restraint and the
proffered rationale).



                                                 71
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 77 of 120



        Instead, Defendants must show that the alleged restraint – here, a payment to prevent earlier

generic entry – itself advanced procompetitive objectives.141 In conducting this inquiry, you

should consider whether Defendants could achieved the asserted procompetitive objectives

“without a reverse payment for delayed generic entry.”142 If the reason for the payments was to

induce, or persuade, Mylan to abandon its patent challenge or to agree to delay launching its

generic version of Namenda IR, that is not a pro-competitive reason.143

        There are other types of explanations for reverse payments that you should not consider:

              If the reason for the reverse payment “is a desire to maintain and to share patent-

               generated monopoly profits,” that is not a procompetitive benefit or justification

               under the rule of reason.144

              It is not a justification for a reverse payment that Defendants had a patent allegedly

               covering Namenda IR.145 A brand company that holds a patent is still subject to

               antitrust laws.146 A patent does not permit the brand company to pay a generic




141
    Impax, 2019 FTC LEXIS 25, at *111.
142
    Id. at 112 (emphasis in original).
143
    Actavis, 570 U.S. at 156 (“An antitrust defendant may show in the antitrust proceeding that
legitimate justifications are present, thereby explaining the presence of the challenged term and
showing the lawfulness of that term under the rule of reason.”).
144
    Actavis, 570 U.S. at 158.
145
    Actavis, 570 U.S. at 147 (“to refer, as the Circuit referred, simply to what the holder of a valid
patent could do does not by itself answer the antitrust question. The patent here may or may not
be valid, and may or may not be infringed”); Namenda II, 787 F.3d at 660 (“The Court’s decision
in Actavis reaffirmed the conclusions of circuit courts that a patent does not confer upon the patent
holder an ‘absolute and unfettered right to use its intellectual property as it wishes’ and
‘[i]ntellectual property rights to not confer a privilege to violate the antitrust laws.’”).
146
    Actavis, 570 U.S. at 148 (“it would be incongruous to determine antitrust legality by measuring
the settlement's anticompetitive effects solely against patent law policy, rather than by measuring
them against procompetitive antitrust policies as well”).



                                                 72
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 78 of 120



               competitor to stop challenging the patent and agree not to compete. 147              In

               determining whether the reverse payments were anticompetitive, you are not

               required to make any findings about the likelihood that either side would have won

               the patent litigation.148 It is enough that Defendants could have lost, and Mylan

               could have won.149




147
    Actavis, 570 U.S. at 151 (rejecting the notion that “a patent holder may simply pay a competitor
to respect its patent and quit its patent invalidity or noninfringement claim without any antitrust
scrutiny”) (internal quotations omitted).
148
    Actavis, 570 U.S. at 157 (“[I]t is normally not necessary to litigate patent validity to answer the
antitrust question (unless, perhaps, to determine whether the patent litigation is a sham). An
unexplained large reverse payment itself would normally suggest that the patentee has serious
doubts about the patent's survival. And that fact, in turn, suggests that the payment's objective is
to maintain supracompetitive prices to be shared among the patentee and the challenger rather than
face what might have been a competitive market—the very anticompetitive consequence that
underlies the claim of antitrust unlawfulness.”); id. at 147 (“Solvay's patent, if valid and infringed,
might have permitted it to charge drug prices sufficient to recoup the reverse settlement payments
it agreed to make to its potential generic competitors. And we are willing to take this fact as
evidence that the agreement’s anticompetitive effects fall within the scope of the exclusionary
potential of the patent. But we do not agree that that fact, or characterization, can immunize the
agreement from antitrust attack.”) (internal quotation omitted); id. at 147 (“to refer, as the Circuit
referred, simply to what the holder of a valid patent could do does not by itself answer the antitrust
question. The patent here may or may not be valid, and may or may not be infringed”); In re
Aggrenox Antitrust Litig., 94 F.Supp.3d 224, 241-42 (D. Conn. 2015) (“The salient question is not
whether the fully-litigated patent would ultimately be found valid or invalid—that may never be
known—but whether the settlement included a large and unjustified reverse payment leading to
the inference of profit-sharing to avoid the risk of competition.”); Lamictal, 791 F.3d at 410
(Actavis “embraces” the fact that at the time of settlement a patent “may or may not be valid, and
may or may not be infringed”); Cipro, 348 P.3d at 870 (“Agreements must be assessed as of the
time they are made, at which point the patent’s validity is unknown and unknowable.”) (internal
citation omitted).
149
    In re Androgel Antitrust Litig. (No. II), No. 1:09-CV-955-TWT, 2018 WL 2984873, at *11
(N.D. Ga. June 14, 2018) (“even if the patent was valid and infringed, the Defendants took away
the opportunity to know that for sure by settling before the end of the litigation. If they did so for
the purpose of avoiding the risk that a court would find otherwise, however small a risk they
considered it to be, that is an antitrust violation under Actavis.”); Lidoderm SJ Order, 296 F. Supp.
3d at 1155 (plaintiffs need not prove in that generic would have won its patent litigation: That “is
not required (or even suggested) by the Actavis opinion.”).



                                                  73
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 79 of 120



              It is not a justification for the reverse payments that the date on which the

               Settlement and License Agreement authorized Mylan to begin selling generic

               Namenda (January or July 2015) is earlier than the date on which Defendants’ claim

               their patent rights and/or marketing exclusivity for Namenda IR would have

               expired.150 You must instead consider whether the reverse payments that were

               included in the Settlement and License Agreement in the form of the

               contemporaneous Lexapro Amendment were made in exchange for Mylan’s

               agreement to delay the launch of its generic version of Namenda.




150
     To instruct otherwise would simply revive the overturned “scope of the patent” standard.
Actavis, 570 U.S. at 147 (rejecting the argument that one party’s ownership of a patent which, “if
valid and infringed, might have permitted it to charge” high drug prices because the patent does
not “immunize the [alleged reverse payment] agreement from antitrust attack”); id. at 147 (A
“valid patent excludes all except its owner from the use of the protected process or product . . . .
But an invalidated patent carries with it no such right. And even a valid patent confers no right to
exclude products or processes that do not actually infringe.”) (citation and internal quotation marks
omitted) (emphasis in original); id. at 145 (“Under the terms of the settlement Actavis agreed that
it would not bring its generic to market until August 31, 2015, 65 months before Solvay’s patent
expired”). See also In re Androgel Antitrust Litig. (No. II), No. 1:09-CV-955-TWT, 2018 WL
2984873, at *11 (N.D. Ga. June 14, 2018) (“even if the patent was valid and infringed, the
Defendants took away the opportunity to know that for sure by settling before the end of the
litigation. If they did so for the purpose of avoiding the risk that a court would find otherwise,
however small a risk they considered it to be, that is an antitrust violation under Actavis.”).



                                                 74
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 80 of 120



              It is not a justification that the reverse payments furthered the business interests of

               Defendants.151      Any claimed justification must benefit competition in the

               memantine hydrochloride market, and not simply Defendants or Mylan.152


151
    Lidoderm SJ Order, 296 F. Supp. 3d at 1183-84 (“[P]romotion of self-interest alone does not
invoke the rule of reason to immunize otherwise illegal conduct. It is only if the conduct is not
unlawful in its impact in the market place or if the self-interest coincides with the statutory concern
with the preservation and promotion of competition that protection is achieved.”) (quoting
Anderson v. Am. Auto. Ass’n, 454 F.2d 1240, 1246 (9th Cir. 1972); see also Nat’l Soc’y of Prof’l
Eng’rs v. United States, 435 U.S. 679, 688 (1978) (The rule of reason “does not open the field of
antitrust inquiry to any argument in favor of a challenged restraint,” but instead “focuses directly
on the challenged restraint’s impact on competitive conditions.”); Lipitor, 868 F.3d at 263 (“benign
intent does not shield anticompetitive conduct from liability” because “antitrust inquiry is confined
to a consideration of impact on competitive conditions”) (internal quotation marks and citations
omitted); Levine v. Cent. Florida Med. Affiliates, 72 F.3d 1538, 1552 (11th Cir. 1996) (“The rule
of reason analysis is concerned with the actual or likely effects of defendants’ behavior, not with
the intent behind that behavior.”).
152
    Namenda V, 331 F. Supp. 3d at 197 (“the rule of reason analysis focuses on whether defendants’
conduct “had an actual adverse effect on competition as a whole in the relevant market”) (emphasis
added). See also United States v. Arnold, Schwinn & Co., 388 U.S. 365, 375 (1967) (“[t]he
promotion of self-interest alone does not invoke the rule of reason to immunize otherwise illegal
conduct. It is only if the conduct is not unlawful in its impact in the marketplace or if the self-
interest coincides with the statutory concern with the preservation and promotion of competition
that protection is achieved.”), overruled on other grounds by Cont'l T. V., Inc. v. GTE Sylvania
Inc., 433 U.S. 36 (1977)). See also United States v. Masonite Corp., 316 U.S. 265, 276 (1942)
(“the fact that there were business reasons which made the arrangements desirable” was not a
justification for a patent settlement that fixed prices). Or as the Court in Lidoderm stated,
“justifications that benefit only the settling parties and not the market or consumers are not
admissible.” In re Lidoderm Antitrust Litig., 3:14-md-02521, 2018 WL 7814761, at *2 (N.D. Ca.
Feb. 7, 2018). See also id. at *6 (procompetitive justifications “that benefit only the settling parties
and not the market or consumers” are not considered under Rule of Reason). See also Monsanto
Co. v. Scruggs, 459 F.3d 1328, 1341 (Fed. Cir. 2006) (explaining that the Supreme Court has found
rejected the argument that anticompetitive conduct “should be excused on the ground that it
provided benefits and furthered a public policy unrelated to competition”); LePage's, Inc. v. 3M,
324 F.3d 141, 163 (3d Cir. 2003) (defense that defendant was merely “act[ing] in furtherance of
its economic interests does not constitute the type of business justification that is an acceptable
defense to §2 monopolization”); Freeman v. San Diego Ass’n of Realtors, 322 F.3d 1133, 1152
n.24 (9th Cir. 2003) (“It does not matter that Fallbrook and Valley Center would have operated at
a loss in a competitive environment. Their precarious financial situation may have explained their
intransigence, but it does not transform it into a viable defense. If there is any argument the
Sherman Act indisputably forecloses, it is that price fixing is necessary to save companies from
losses they would suffer in a competitive market.”); United Food & Commer. Workers Local 1776



                                                  75
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 81 of 120



              It is not a justification that the Defendants’ may say they had good intentions.153



              Finally, you may not consider any justification that any payment to Mylan was

               offset because Defendants may have saved money or avoided liability to third

               parties; what matters is any consideration that could induce Mylan to forfeit its

               patent challenge. That Defendants could avoid liability to a third party does not

               offset any inducement that Defendants conferred upon Mylan; only a return of

               value from Mylan could provide such an offset.154




v. Teikoku Pharma USA, 296 F. Supp. 3d 1142, 1183 (N.D. Cal. 2017) (“While maintaining good
business relations with Endo might have been a key goal of Teikoku, Teikoku does not show how
that goal has any pro-competitive impact on consumers or on the industry in general, or on any
other consideration relevant to a rule of reason analysis. That justification, if true, does nothing to
negate the inference (or according to plaintiffs, the actuality) that the payments agreed to by Endo
and Teikoku were to delay competition.”) (emphasis in original); Meijer Inc. v. Barr Pharms., Inc.,
572 F. Supp. 2d 38, 63 n.24 (D.D.C. 2008) (“[a]lthough the Court does not reach the merits of
Barr's proffered procompetitive benefits, the Court notes that ‘benefits' are only procompetitive
when they promote and protect competition, not competitors . . . and when they do not rely on the
assumption that competition itself is unreasonable”) (citations omitted); ABA MODEL
INSTRUCTIONS, Instruction 3C at Notes (“Benefits that are unrelated to competition should be
irrelevant to the analysis.”) (citing FTC v. Indiana Fed’n of Dentists, 476 U.S. 447, 462 (1986)
and Nat’l Soc’y of Prof’l Eng’rs, 435 U.S. 679 (1978)); see also Am. Bar Assoc., Antitrust Law
Developments (Eighth) at 75 (8th ed. 2017) (“Because the rule of reason focuses on
anticompetitive effects, factors unrelated to the restraint’s effect on competition are generally
irrelevant to the analysis.”).
153
    Lidoderm SJ Order, 296 F. Supp. 3d at 1184 & n.48.
154
    Namenda V, 331 F. Supp. 3d at 199 (quoting King Drug Co. of Florence v. Cephalon, Inc., 88
F. Supp. 3d 402, 417 (E.D. Pa. 2015). See also Actavis, 570 U.S. at 154 (the question is whether
“the patentee seeks to induce the generic challenger to abandon its claim with a share of its
monopoly profits that would otherwise be lost in the competitive market.”) (emphasis added); In
re Loestrin 24 Fe Antitrust Litig., No. MDL No. 13-2472-S-PAS, 2017 WL 3600938, at *17
(D.R.I. Aug. 8, 2017) (“[t]he [Supreme] Court’s use of the word ‘induce’ suggests that the value
to the alleged infringer is paramount . . .”) (emphasis added). In re Aggrenox Antitrust Litig., 94
F. Supp. 3d 224, 243 (D. Conn. 2015) (reverse payment is unlawful if “viewed holistically, it
effects a large and unexplained net transfer of value from the patent-holder to the alleged patent-
infringer.”) (emphasis added).


                                                  76
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 82 of 120



                                      Conspiracy to Restrain Trade: Defendants’ Burden:
                                      Pretext

        As part of their burden to establish a procompetitive justification, Defendants are required

to prove that the procompetitive justifications they have offered are the real “nonpretextual”

reasons for the restraint.155 Only if you find that Defendants’ procompetitive justifications are

nonpretextual are you required to engage in the balancing of anticompetitive harm versus

procompetitive benefit described below.156

        Here, Defendants contend that the payments were not made to induce Mylan to delay, but

rather reflected fair value for the additional commitments Mylan agreed to in the Lexapro

Amendment. You must assess whether Defendants have proven this is a legitimate, non-pretextual

justification for the payment to Mylan.




155
    Namenda II, 787 F.3d at 652 (“once a plaintiff establishes that a monopolist’s conduct is
anticompetitive or exclusionary, the monopolist may proffer ‘nonpretextual’ procompetitive
justifications for its conduct.”) (quoting United States v. Microsoft Corp., 346 U.S. App. D.C. 330,
253 F.3d 34, 58-59 (2001)); id. at 658 (“All of Defendants' procompetitive justifications for
withdrawing IR are pretextual. The record is replete with evidence showing that Defendants were,
in the words of Defendants' own CEO, ‘trying to . . . put up barriers or obstacles’ to generic
competition.”).
156
    Id.


                                                77
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 83 of 120



                                       Conspiracy to Restrain Trade: Least Restrictive Means

        If you find that the reverse payments and Mylan’s agreement not to sell generic Namenda

until January or July 2015 did result in procompetitive benefits in the market for memantine

hydrochloride market, then you also must consider whether the reverse payments and Mylan’s

agreement to delay generic entry were the least restrictive means to achieve those benefits. 157 If

Plaintiffs prove that the same benefits could have been achieved by other, reasonably available

alternative means that create substantially less harm to competition, then the benefits cannot be

used to justify the reverse payments or Mylan’s delay in competing with its generic, and you cannot

consider them as justifying any harm to competition Plaintiffs have proved.158 If you find that

procompetitive benefits that Defendants assert could have been achieved without the reverse




157
   See Namenda V, 331 F. Supp. 3d at 197 (“If defendant is able to offer such proof [of pro-
competitive effects], the burden shifts back to plaintiff, who must prove that any legitimate
competitive effects could have been achieved through less restrictive alternatives.”) (quoting Ark.
Carpenters, 604 F.3d at 104); Amex, 138 S.Ct. 2284 (if procompetitive benefits are proven, burden
shifts to plaintiff to show “that the procompetitive efficiencies could be reasonably achieved
through less anticompetitive means.”); Capital Imaging Assocs., P.C. v. Mohawk Valley Med.
Assocs., Inc., 996 F.2d 537, 543 (2d Cir. 1993) (if defendant establishes procompetitive benefits,
“the burden shifts back to plaintiff for it to demonstrate that any legitimate collaborative objectives
proffered by defendant could have been achieved by less restrictive alternatives, that is, those that
would be less prejudicial to competition as a whole.”); Visa, 344 F.3d at 238; Bhan v. NME Hosps.,
Inc., 929 F.2d 1404, 1410 n.4 (9th Cir. 1991) (“are there other and better ways — so-called less
restrictive alternatives — by which the collaborators can achieve their legitimate objectives with
fewer harms to competition?”) (quotation omitted); Sullivan v. Nat'l Football League, 34 F.3d
1091, 1103 (1st Cir. 1994) (“One basic tenet of the rule of reason is that a given restriction is not
reasonable, that is, its benefits cannot outweigh its harm to competition, if a reasonable, less
restrictive alternative to the policy exists that would provide the same benefits as the current
restraint.”); Kreuzer v. Am. Acad. of Periodontology, 735 F.2d 1479, 1494–95 (D.C. Cir. 1984)
(“[E]ven if evidence existed in the record to support the asserted justification that the limited
practice requirement improved the quality of patient care, it must be shown that the means chosen
to achieve that end are the least restrictive available.”); ABA MODEL INSTRUCTIONS, Ch. 1,
Instruction 3C.
158
   ABA MODEL INSTRUCTIONS, Ch. 1, Instruction C-3C; Tanaka, 252 F.3d at1063 (same); Bhan,
929 F.2d at 1413 (same).


                                                  78
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 84 of 120



payments and delay, then those other procompetitive benefits cannot justify the reverse payments

and delay.

       Here, Plaintiffs contend that any competitive benefits from the reverse payments and

Mylan’s delay could have been achieved without reverse payments and delayed generic

competition through a settlement without reverse payments and with an earlier date for generic

competition.




                                              79
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 85 of 120



                                        Conspiracy to Restrain Trade: Least Restrictive
                                        Means: Brands and Generics Do Not Need to Make or
                                        Receive Payments in Order to Settle Patent Case

          I instruct you that brand and generic pharmaceutical companies can settle their patent cases

without the brand manufacturer paying the generic manufacturer. They can do so, for example,

by simply compromising on the date when the generic may enter the market. 159 The idea behind

such a lawful settlement, one without reverse payments, is that the brand and generic will bargain

with each other over the strengths and weaknesses of the patent suit brought by the brand against

the generic. The brand will seek to convince the generic to accept an entry date as late as possible,

while the generic will argue the opposite, that the brand’s patent is invalid or not infringed or both,

and seek to convince the brand to accept an entry as early as possible.160




159
      Actavis, 570 U.S. at 158. See also Impax, 2019 FTC LEXIS 25, at *121-23.
160
      In re Niaspan Antitrust Litig., 42 F. Supp. 3d 735, 751-52 (E.D. Pa. 2014).


                                                  80
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 86 of 120



                                       Conspiracy to Restrain Trade: Balancing Competitive
                                       Harms and Benefits

        If you find that Defendants’ procompetitive justifications were not pretextual, and if you

find that the reverse payments and Mylan’s promise not to sell generic Namenda until January or

July 2015 were the least restrictive means of achieving the competitive benefits Defendants have

proven, then you must balance the competitive benefits Defendants have proven against the

competitive harm that Plaintiffs have proven.

        If the competitive harm from the reverse payments and Mylan’s delay substantially

outweighs the proven, nonpretextual procompetitive benefits, then the challenged restraint is

unreasonable and should answer “Yes” to the first question on the verdict form. If the competitive

harm does not substantially outweigh those benefits, then the challenged restraint is reasonable

and you should answer “No” to the first question on the verdict form.

        Although Defendants and Mylan may have reasons why they preferred to settle with

reverse payments, the relevant question for you in this trial is: “What are those reasons?” If the

basic reason that Defendants and Mylan preferred to settle with large payments was a “desire to

maintain and to share patent-generated monopoly profits . . . the antitrust laws are likely to forbid

the arrangement.”161 The Supreme Court has held that unless Defendants provide some other

explanation, what the brand is getting in return for a reverse payment is likely an agreement by the




161
    Actavis, 570 U.S. at 158; Namenda II, 787 F.3d at 658 (“All of Defendants’ procompetitive
justifications for withdrawing IR are pretextual. The record is replete with evidence showing that
Defendants were, in the words of Defendants’ own CEO, ‘trying to . . . put up barriers or obstacles’
to generic competition.”).



                                                 81
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 87 of 120



generic to delay the introduction of its generic drug.162 I instruct you that such an agreement would

be anticompetitive.163




162
    Actavis, 570 U.S. at 157 (“the payment (if otherwise unexplained) likely seeks to prevent the
risk of competition. And, as we have said, that consequence constitutes the relevant
anticompetitive harm”); Lipitor, 868 F.3d at 251 (“On the other hand, in the absence of a legitimate
justification or explanation, the reverse payment ‘likely seeks to prevent the risk of competition’
in that its ‘objective is to maintain supracompetitive prices to be shared among the patentee and
the challenger rather than face what might have been a competitive market.’”) (citations omitted).
163
   Actavis, 570 U.S. at 157 (an “unexplained large reverse payment itself would normally suggest
that the patentee has serious doubts about the patent’s survival” which “in turn, suggests that the
payment’s objective is to maintain supracompetitive prices to be shared among the patentee and
the challenger rather than face what might have been a competitive market — the very
anticompetitive consequence that underlies the claim of antitrust unlawfulness”).


                                                 82
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 88 of 120



                                     Conspiracy to Restrain Trade: Element 3: Effect on
                                     Interstate Commerce

        Recall that I told you that two of the three elements of Plaintiffs’ claim regarding the

challenged agreement between Defendants and Mylan are not in dispute. I have discussed the first

two elements, one of which is not dispute, and one which is. As to the third element, I instruct

you that Defendants’ activities affected interstate and/or foreign commerce.164 You do not,

therefore, need to make any findings on this element. I am instructing you that this element of

Plaintiffs’ case is satisfied.




164
    See Forest Defendants’ Answer to Direct Purchaser Plaintiffs’ First Amended Class Action
Complaint, ECF No. 107 (Sept. 27, 2016) (“Forest admits, for the purposes of this litigation, that
it made sales in interstate commerce.”).


                                               83
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 89 of 120




                      2.      Sherman Act Section 2: Monopolization

                                     Elements of Monopolization

        Plaintiffs allege that they were injured by Defendants’ unlawful monopolization of the

memantine hydrochloride market through Defendants’ conversion of the memantine

hydrochloride market from Namenda IR to XR by means of an unlawful “hard switch product

hop.”

        Plaintiffs also allege they were injured by Defendants’ unlawful monopolization of the

memantine hydrochloride market as a result of the reverse payments Defendants made to Mylan

to delay Mylan’s launch of its generic Namenda IR product.

         To prevail on each of these theories, which are brought under Section 2 of the Sherman

Act, Plaintiffs must prove each of the following elements by a preponderance of the evidence:

        (1)    Defendants willfully acquired or maintained monopoly power by engaging in

               anticompetitive conduct;165 and

        (2)    Defendants’ conduct occurred in or affected interstate or foreign commerce.

        As I instructed you earlier, you must take as established that Defendants had monopoly

power in the market for memantine hydrochloride. You must also take it as established that

Defendants’ conduct occurred in interstate commerce.166




165
      ABA MODEL INSTRUCTIONS, Ch. 2, Instruction A-1. See Lidoderm MTD Order, 74 F. Supp.
3d at 1076 (“A claim of monopoly has two elements: (i) monopoly power; and (ii) unlawful acts.”).
166
    See Forest Defendants’ Answer to Direct Purchaser Plaintiffs’ First Amended Class Action
Complaint, ECF No. 107 (Sept. 27, 2016) (“Forest admits, for the purposes of this litigation, that
it made sales in interstate commerce.”).


                                                 84
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 90 of 120




                                      Monopolization: Reverse Payment Claim: Element 1:
                                      Maintenance of Monopoly Power Through
                                      Anticompetitive Conduct

         As to the reverse payment theory, you need only determine if Defendants’ agreement with

Mylan constituted anticompetitive conduct.           To determine whether that agreement was

anticompetitive, you should follow the instructions I already gave you to determine whether or not

that agreement constituted an unreasonable restraint of trade, and answer Question 1 on the verdict

sheet.




                                                85
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 91 of 120



                       3.       Sherman Act Section 2: Monopolization: Unlawful
                                Maintenance of Monopoly Power by Conversion of the
                                Namenda Market from IR to XR Formulation (“Hard
                                Switch” Claim)

                                       Defendants’ Liability for Monopolization by Hard
                                       Switch Product Hop: Defendants Are Estopped From
                                       Contesting Their Conduct Was Unlawful

        As to the hard switch product hop theory, I instruct you that Defendants’ plan to stop selling

Namenda IR and withdraw it from the market, and Defendants’ announcement and publicizing of

that plan in order to convert the market from Namenda IR to Namenda XR, which is referred to as

the “hard switch product hop,” violated the antitrust laws, specifically Section 2 of the Sherman

Act. The Defendants had monopoly power until generics entered in July 2015 as I have explained.

I instruct you further that Defendants’ hard switch product hop was coercive and anticompetitive;

and Defendants had no non-pretextual procompetitive justification for their illegal conduct. These

issues were already decided in a prior lawsuit brought by the New York Attorney General and

Defendants are not permitted to dispute them again.167 Therefore, you do not need to make any

findings on these issues of fact. The only issues for you to decide concerning the hard switch

product hop are the fact and amount of Plaintiffs’ damages. Skipping ahead on the verdict sheet

for a minute, this is addressed in Question 4, which asks: “What (if any) overcharge damages of

the Direct Purchaser Class were caused by the unlawful hard switch product hop alone?” You

must answer Question 4 regardless of how you answer the other questions. And notice that it is

asking about the hard switch product hop “alone”. There is another place on the verdict sheet, in

Question 5 that I will come to, that asks what are the total overcharge damages from the hard

switch product hop plus the challenged agreement between Defendants and Mylan.



167
    Namenda IV, 2017 WL 4358244, at *16 (“Plaintiffs’ motion for collateral estoppel on these
issues of fact is GRANTED. They will be presented to the jury as already decided.”)


                                                 86
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 92 of 120



        My decision about the hard switch product hop adopted the findings of one of my fellow

judges on this Court, Judge Sweet, as well as the U.S. Court of Appeals for the Second Circuit,

which granted the New York Attorney General’s request for an injunction that barred Defendants

from ultimately withdrawing Namenda IR from the market prior to the entry of generic

competition,168 was based on the following findings, which I instruct you to accept as already

decided:

              As of December 2014, “Forest had already caused anticompetitive injury to the

               memantine market that had to be rectified.”169

              As a result of Defendants’ “hard-switch” a “significantly higher” number of

               patients converted from Namenda IR to Namenda XR than if Forest had not

               attempted to pull Namenda IR from the market.170

              Forest’s own internal projections estimated that, using only soft-switch tactics, only

               30% of Namenda’s IR patients would voluntarily switch to Namenda XR.               In

               contrast, under a “hard-switch” strategy, that percentage skyrocketed to 80-100%.

               Judge Sweet determined that, if the hard switch were allowed to continue, generic

               competition would only be able to capture 19% of the memantine market, while

               Forest would continue to control 81% of that market. Forest estimated that the hard




168
    See New York v. Actavis, PLC, No. 14 cv-7473, 2014 WL 7015198 (S.D.N.Y. Dec. 11, 2014)
(Sweet, J.); Namenda II, 787 F.3d 638 (2d Cir. 2015).
169
    Namenda IV, 2017 WL 4358244, at *16.
170
    Id. at *12.



                                                87
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 93 of 120



              switch would result in more than $1 billion in additional sales of Namenda XR as

              compared to the soft switch.171

             As of the time Judge Sweet issued the preliminary injunction in December 2014,

              Forest’s hard switch tactics had already resulted in more customers converting from

              Namenda IR to Namenda XR than Forest had estimated would convert voluntarily.

              Specifically, at the time the preliminary injunction was issued in December 2014,

              about 50% of existing patients had converted form Namenda IR to Namenda XR in

              anticipation of the lack of availability of Namenda IR. This was significantly more

              than the 30% that Forest had estimated would convert if only soft-switch tactics

              were employed.172

             Forcing patients to switch to Namenda XR would prevent generic substitution

              because generic versions of IR are not rated by the FDA as bioequivalent to

              Namenda XR. Defendants’ own internal predictions estimated that the hard-switch

              would successfully convert 80-100% of IR patients to XR prior to generic entry,

              leaving few to no Namenda IR prescriptions left for which generics would be able

              to compete. Because Defendants’ “forced switch” through something other than

              competition on the merits has the effect of significantly reducing usage of rivals’

              products and hence protecting their own monopoly, it is anticompetitive. 173


171
    Unredacted Memorandum Decision and Order Granting in Part and Denying in Part Plaintiffs’
Motion for Collateral Estoppel and Partial Summary Judgment on Count One; Denying Plaintiffs’
and Defendants’ Motions for Partial Summary Judgment on Count Five at 33, In re Namenda
Direct Purchaser Antitrust Litig., No. 15-cv-7488 (CM), at 24-45 (S.D.N.Y. May 23, 2017)
(McMahon, J.) (sealed version) (“Namenda IV (sealed version)”).
172
     Id. at 25.
173
    Namenda II, 787 F.3d at 655. See also Namenda IV, 2017 WL 4358244 at *12 (“Ultimately,
if the hard switch continued, it ‘would likely have anticompetitive and exclusionary effects on



                                                88
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 94 of 120



              Defendants had monopoly power in the relevant market, which here is the market

               for memantine hydrochloride.174




competition in the memantine market, creating a ‘dangerous probability’ that [Defendants] would
maintain [their] monopoly power after generics enter[ed] the market.’” (internal citations omitted).
174
    Namenda IV, 2017 WL 4358244, at *10, *16.


                                                 89
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 95 of 120




         C.      Causation
                         1.     Causation Generally

                                        Elements of Causation175

         If you find that Defendants’ conduct violated the Sherman Act through the reverse

payment, then you must decide if Plaintiffs were injured by that conduct. As I explained to you,

Defendants hard switch product hop violated the Sherman Act, but you must still find whether the

hard switch product hop caused Plaintiffs injury. The injury that Plaintiffs allege is an overcharge;

in other words they allege that they and the Class paid more than they would have but for

Defendants’ conduct, either but for the allegedly unlawful reverse payment, or but for the unlawful

hard switch product hop, or both.

          In order to demonstrate that Plaintiffs were injured, it must be proven that:

                 (1)     Plaintiffs were in fact injured as a result of Defendants’ violation of the

                         antitrust laws; and

                 (2)     Defendants’ illegal conduct was a material cause of Plaintiffs’ injury.176

          In order to establish “injury in fact,” it must be established that Plaintiffs were injured as

a result of Defendants’ violation of the antitrust laws. Proving the fact of damage does not require

Plaintiffs to prove the dollar value of their injury. It requires only that it be established that they

in fact suffered an injury as a result of Defendants’ antitrust violation. Plaintiffs have been injured

if you find that they paid inflated prices for any form of memantine hydrochloride as a result of




175
      ABA MODEL INSTRUCTIONS, Ch. 6, Instruction A-1.
176
    In re Actos End-Payor Antitrust Litig., 848 F.3d 89, 97 (2d Cir. 2017) (“An antitrust plaintiff
must show that a defendant's anticompetitive act was a ‘material’ and ‘but-for’ cause of plaintiff's
injury, although not necessarily the sole cause.”) (citing In re Publ'n Paper Antitrust Litig., 690
F.3d 51, 65-66 (2d Cir. 2012)).


                                                   90
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 96 of 120



Defendants’ antitrust violation, including if they paid more for branded Namenda than they would

have paid for generic Namenda, and that they would have purchased some amount of the less

expensive generic in place of the more expensive brand Namenda but for Defendants’ conduct,

and, with respect to the alleged delay in generic competition, that they paid more for generic

Namenda than they otherwise would have.177

         It must also be established that Defendants’ conduct was a material cause of Plaintiffs’

injury. This means that some damage occurred to Plaintiffs as a result of Defendants’ antitrust

violation, and not some other cause. It is not required that Defendants’ antitrust violation be the

sole cause of Plaintiffs’ injury; nor do all other possible causes of injury need to be eliminated.

Fact of injury is demonstrated if the antitrust violation was merely a material cause of Plaintiffs’

injury.178




177
      ABA MODEL INSTRUCTIONS, Ch. 6, Instruction A-2.
178
   Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 114 n.9 (1969) (“It is enough
that the illegality is shown to be a material cause of the injury; a plaintiff need not exhaust all
possible alternative sources of injury in fulfilling his burden of proving compensable injury”); In
re Publ’n Paper Antitrust Litig., 690 F.3d 51, 66 (2d Cir. 2012) (“an antitrust defendant’s unlawful
conduct need not be the sole cause of the plaintiffs’ alleged injuries; to prove a ‘causal connection’
between the defendant’s unlawful conduct and the plaintiff’s injury, the plaintiff need only
‘demonstrate that [the defendant’s] conduct was a substantial or materially contributing factor’ in
producing that injury.”) (quoting Litton Sys., Inc. v. AT&T Co., 700 F.2d 785, 823 n. 49 (2d Cir.
1983)); In re Actos End-Payor Antitrust Litig., 848 F.3d 89, 97 (2d Cir. 2017) (defendant’s
anticompetitive act need not be “sole cause” of plaintiffs’ injury); Namenda V, 331 F. Supp. 3d at
179 (“[P]laintiffs do not have to prove that the unlawful activity that the defendants allegedly
engaged in was the sole cause of their injuries. Plaintiffs meet their burden if they show that the
defendants' unlawful facts substantially contributed to their injuries, even though other facts may
have contributed significantly. An antitrust plaintiff is not required to show that the defendants'
acts were a greater cause of the injury than other factors. Plaintiffs need only show that their injury
to some degree resulted from defendants' violation.”) (quoting U.S. Football League v. Nat’l
Football League, 842 F.2d 1335, 1377 (2d Cir. 1988)); Namenda IV, 2017 WL 4358244at *16
(“plaintiff need only show that the illegal conduct ‘was a substantial or materially contributing
factor’ to its injuries.”) (citing Litton).



                                                  91
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 97 of 120



          Concrete and detailed proof is not required.179 Here, if an antitrust violation is

established, you may presume that the Plaintiffs suffered an antitrust injury.180 The burden is

upon the defendant “to bring in evidence tending to rebut the strong inference, arising from the

[injury], that the [unlawful act] was in fact a but-for cause of the plaintiff's injury.”181

          Plaintiffs claim they were injured by both the reverse payment to Mylan and the hard switch

product hop from Namenda IR to Namenda XR. I will instruct you first how to determine whether

the reverse payments caused Plaintiffs’ any injury and will then instruct you how to determine

whether the hard switch product hop caused Plaintiffs’ any injury.




179
    Zenith Radio, 395 U.S. at 123 (recognizing “practical limits” on the burden of proving antitrust
injury; proving what would have happened is “rarely susceptible of the kind of concrete, detailed
proof of injury which is available in other contexts. The Court has repeatedly held that in the
absence of more precise proof, the factfinder may ‘conclude as a matter of just and reasonable
inference from the proof of defendants' wrongful acts and their tendency to injure plaintiffs’
business, and from the evidence of the decline in prices, profits and values, not shown to be
attributable to other causes, that defendants’ wrongful acts had caused damage to the plaintiffs”).
180
   See Actos End-Payor Antitrust Litig., 848 F.3d at 101 (“an antitrust plaintiff may be entitled to
a presumption of causation where the anticompetitive conduct ‘is deemed wrongful because it is
believed significantly to increase the risk of a particular injury’ and that injury occurred.”) (quoting
Publ’n Paper, 690 F.3d at 66); Publ’n Paper, 690 F.3d at 66 (“There is a causal link between an
act or activity and an injury when we conclude on the basis of the available evidence that the
recurrence of that act or activity will increase the chances that the injury will also occur. In other
words, if an act is deemed wrongful because it is believed significantly to increase the risk of a
particular injury, we are entitled—in the tort context at least—to presume that such an injury, if it
occurred, was caused by the act.”) (internal quotes and citation omitted); Hasbrouck v. Texaco,
Inc., 842 F.2d 1034, 1042 (9th Cir. 1987) (causation my be “inferred from circumstantial evidence
[where] the injury involved was ‘precisely the type of loss that the claimed violations of the
antitrust laws would be likely to cause[.]’”) (quoting Zenith Radio, 395 U.S. at 125). Cf. Actavis,
570 U.S. 156 (“An unexplained large reverse payment itself would normally suggest … that the
payment’s objective is to maintain supracompetitive prices to be shared among the patentee and
the challenger rather than face what might have been a competitive market — the very
anticompetitive consequence that underlies the claim of antitrust unlawfulness. * * * [T]he
payment (if otherwise unexplained) likely seeks to prevent the risk of competition. And, as we
have said, that consequence constitutes the relevant anticompetitive harm.”).
181
      Publ'n Paper, 690 F.3d 51, 67 (2d Cir. 2012).


                                                   92
       Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 98 of 120



                         2.     Plaintiffs’ Causation Contentions: Injury Caused by the
                                Reverse Payment

                                        Injury Caused by the Reverse Payment: Delayed
                                        Generic Entry

          If you answer “Yes” to Question 1, you go to Question 2 of the verdict form. Question 2

asks: “Without the reverse payment, would any generic version of Namenda IR have been

launched before July 11, 2015?” In other words, did the reverse payments to Mylan delay the

launch of any generic version of Namenda IR, including an authorized generic version Namenda

IR? Was the reverse payment a material cause of the delay of Mylan’s generic Namenda IR, the

generic Namenda IR of another generic manufacturer, and/or Defendants’ authorized generic

Namenda IR? In answering Question 2, recall that Defendants’ unlawful conduct need not be the

sole cause of delay, so long as the unlawful conduct was a contributing factor to the delay and

hence the injuries of Plaintiffs and the Class.

          Also recall that if you find that Forest entered into an anticompetitive reverse payment

agreement with Mylan, then you may presume that that anticompetitive agreement caused a delay

in the market entry of less-expensive generic versions of Namenda IR.182 In light of this

presumption, the Defendants have the burden of proving by a preponderance of the evidence that

the reverse payment agreement was not a material cause of such a delay.

          If you answer “Yes” to Question 2, and you must then answer Question 3, which asks:

“Which companies would have launched a generic (or authorized generic) version of Namenda IR

before July 11, 2015, and if so, when?” The verdict form then includes a list of companies that

Plaintiffs allege would have launched a generic version of Namenda IR. The list on the verdict

sheet starts with Mylan, the company that allegedly received the reverse payment from Defendants.



182
      See Actos End-Payor Antitrust Litig., 848 F.3d at 101.


                                                  93
    Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 99 of 120



For Mylan, you mark “Yes” in answering Question 3 if you find it would have launched generic

Namenda IR before July 11, 2015, and you mark it “No” if you find it would not have launched

earlier. If you have marked “Yes”, you then fill in the approximate date (month and year) when

Mylan would have launched its generic. After Mylan, the verdict sheet doesn’t name a company,

but says “Authorized Generic.” This is asking whether Defendants would have launched an

authorized generic and if so, approximately when. You do not need to identify the particular

company that would have sold such an authorized generic on behalf of Defendants. You then go

down the list of other companies in Question 3: Dr. Reddy’s, Lupin, and Sun, presented in

alphabetical order.

       If you are answering Question 3 – meaning you have answered “Yes” to both Questions 1

and 2 – be sure to fill in an answer for each company listed in Question 3 and the one asking about

an authorized generic. Do not leave any blank.




                                                 94
   Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 100 of 120



                                      Injury Caused by the Reverse Payment: Plaintiffs’
                                      Contentions in Detail

       Plaintiffs assert that the evidence shows that earlier generic entry would have occurred in

one of two ways had Defendants not made a reverse payment to Mylan.

       First, Plaintiffs say that if Defendants had not reached a settlement with a reverse payment,

Defendants would have reached an alternate settlement with Mylan with an earlier generic entry

date because it was in their mutual, profit-maximizing interests to settle in this way rather than

keep litigating. Under such a settlement, and after a launch by Mylan, certain other generic

manufacturers would have also launched their respective generic Namenda IR products pursuant

to provisions included in their own settlement agreements (called “Contingent Launch

Provisions”), and/or Forest would have launched an authorized generic Namenda..

       Second, if Defendants and Mylan did not reach such an alternative settlement, Plaintiffs

assert that the evidence shows that Mylan would have ultimately won the patent litigation that

Defendants had brought against it concerning Mylan’s generic Namenda ANDA in or around June

2012, and would have launched its generic Namenda IR thereafter (and earlier than July 2015).

After such a litigation victory by Mylan, Plaintiffs assert that certain other generic manufacturers

would have also launched their respective generic Namenda products pursuant to the Contingent

Launch Provisions included in their own settlement agreements, and Forest would have launched

an authorized generic Namenda.

       It is your responsibility to determine what would have happened absent the reverse

payment.




                                                95
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 101 of 120



          1. Alternative Settlement. Plaintiffs’ first theory is that, had Defendants not made the

reverse payments to Mylan, Defendants and Mylan would have negotiated a settlement with an

earlier entry date for Mylan’s generic Namenda IR.183

          In considering whether Forest and Mylan would have reached an alternative settlement,

and in considering the reasonably probable entry date for Mylan’s generic Namenda IR under that

settlement, you must assume that Forest and Mylan are rational companies and that they would

have acted to maximize their respective profits.184 You should disregard any argument that Forest

and Mylan would not have acted consistently with their economic interests.185

          2. Mylan Litigation Victory. Plaintiffs’ second theory for how earlier generic entry would

have occurred had Defendants not made a reverse payment to Mylan is that, if for some reason

Forest and Mylan were unable to agree on an alternative settlement without a reverse payment,

Mylan would have ultimately won the patent litigation that Forest brought against it.186




183
      See Namenda V, 331 F. Supp. 3d at 200-01 (denying summary judgment as to this theory).
184
   Murphy Tugboat Co. v. Crowley, 658 F.2d 1256, 1262 (9th Cir. 1981) (“economic rationality
must be assumed for all competitors”); Dolphin Tours, Inc. v. Pacifico Creative Serv., Inc., 773
F.2d 1506, 1511 (9th Cir. 1985) (holding that the plaintiff “must presume the existence of rational
economic behavior” in a “hypothetical free market” absent “the anticompetitive activity. . . . This
includes a rational price differential between [the plaintiff’s] prices and defendants’ prices based
on all competitors[’] attempts to maximize their own profits, and the potential entry of other
competitors into the market.”) (citations and footnote omitted).
185
   See Lidoderm SJ Order, 296 F. Supp. 3d. at 1179 (holding that “only opinions that are
economically rational may be provided”).
186
      See Namenda V, 331 F. Supp. 3d at 200-01 (denying summary judgment as to this theory).


                                                  96
   Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 102 of 120




                      3.     Plaintiffs’ Causation Contentions: Injury Caused by the Hard
                             Switch Product Hop

                                     Injury Caused by the Hard Switch Product Hop

       Plaintiffs allege that they were also harmed by Defendants’ illegal hard switch product hop

from Namenda IR to Namenda XR.

       Plaintiffs claim that the hard switch product hop enabled Defendants to achieve more sales

of branded Namenda XR than they would have gotten absent the hard switch product hop, and

because branded Namenda XR sales were higher, there were lower sales of less expensive generic

Namenda IR when the generic entered in July 2015 because generic Namenda IR could not be

automatically substituted at pharmacies for branded Namenda XR. Plaintiffs allege that without

the illegal hard switch product hop, the conversion of sales from Namenda IR to Namenda XR

would have been lower, and therefore there would be more branded Namenda IR sales to be

substituted with less expensive generic Namenda IR when the generic became available.

       As I mentioned, Question 4 of the verdict form asks: “What (if any) overcharge damages

of the Direct Purchaser Class were caused by the unlawful hard switch product hop alone?” In

answering Question 4, you must put aside the reverse payment allegations and the challenged

agreement between Defendants and Mylan, and assume generic entry occurred when it did in July

2015. Question No. 4 asks you to compute the damages, if any, sustained by Plaintiffs and the

Class as a result of Defendants’ hard switch product hop only. As I explained to you, the hard




                                               97
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 103 of 120



switch product hop was unlawful, and so must determine whether the hard switch product hop was

a material cause of injury to Plaintiffs and the Class,187 and determine the damages from it.188

        You must answer Question 4 no matter how you answer the other questions.

        In answering this question, recall that Defendants’ unlawful conduct need not be the sole

cause of any injury to Plaintiffs and the Class, so long as the unlawful conduct was a contributing

factor to the injuries of the Plaintiffs and the Class. Thus, you may find that Plaintiffs and the

Class were injured by the hard switch product hop even if you find that other factors (including

Defendants’ conduct pre-dating February 14, 2014) also contributed to any injuries.189 Likewise,

Plaintiffs and the Class may recover for injuries sustained after Defendants’ unlawful conduct

ended, so long as that unlawful conduct was a material cause of such injuries.190


187
    Zenith Radio, 395 U.S. at 114 n.9 (“It is enough that the illegality is shown to be a material
cause of the injury; a plaintiff need not exhaust all possible alternative sources of injury in fulfilling
his burden of proving compensable injury”); In re Publ’n Paper Antitrust Litig., 690 F.3d 51, 66
(2d Cir. 2012) (“an antitrust defendant’s unlawful conduct need not be the sole cause of the
plaintiffs’ alleged injuries; to prove a ‘causal connection’ between the defendant’s unlawful
conduct and the plaintiff’s injury, the plaintiff need only ‘demonstrate that [the defendant’s]
conduct was a substantial or materially contributing factor’ in producing that injury.”) (quoting
Litton Sys., Inc. v. AT&T Co., 700 F.2d 785, 823 n. 49 (2d Cir. 1983)); In re Actos End-Payor
Antitrust Litig., 848 F.3d 89, 97 (2d Cir. 2017) (defendant’s anticompetitive act need not be “sole
cause” of plaintiffs’ injury); Namenda IV, 2017 WL 4358244 at *16 (“plaintiff need only show
that the illegal conduct ‘was a substantial or materially contributing factor’ to its injuries.’”).
188
    Zenith Radio, 395 U.S. at 114 (proof of injury requires only that Plaintiffs suffered “some
damage flowing from the unlawful conspiracy.”); In re Visa Check/MasterMoney Antitrust Litig.,
280 F.3d 124, 139 (2d Cir. 2001) (plaintiffs need only demonstrate they made “some purchases at
the higher price.”), overruled on other grounds by In re Initial Pub. Offering Sec. Litig., 471 F.3d
24 (2d Cir. 2006).
189
    See Namenda V, 331 F. Supp. 3d at 179 (permitting Plaintiffs to offer evidence concerning
conduct pre-dating February 14, 2014).
190
     Id. at 179-80 (permitting Plaintiffs to present evidence of “any lasting impact the
anticompetitive conduct had post-injunction”); In re TFT-LCD (Flat Panel) Antitrust Litig., No. C
10-1064 SI, 2013 WL 124347, at *1 (N.D. Cal. Jan. 8, 2013); King Drug Co. of Florence, Inc. v.
Cephalon, Inc., 309 F.R.D. 195, 205 (E.D. Pa. 2015) (recognizing damages period could extend
beyond period of alleged delay; it “takes time for the full effects of generic competition to occur”),
rev’d on other grounds, In re Modafinil Antitrust Litig., 837 F.3d 238 (3d Cir. 2016). Cf. Roton



                                                   98
   Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 104 of 120



       Also recall that since it has already been determined that Forest’s hard switch product hop

behavior was a violation of the antitrust laws, you may presume that this illegal conduct caused

injury to the Plaintiffs.191 In light of this presumption, the Defendants have the burden of proving

by a preponderance of the evidence that the hard switch product hop was not a material cause of

such injury to Plaintiffs and the Class.

       But, in determining injury and damages from the hard switch product hop, you must take

it as established that “the result of the hard switch would be that a ‘significantly higher’ number

of patients would convert from Namenda IR to Namenda XR than if Forest had not attempted to

pull Namenda IR from the market,”192 and that “Forest’s own internal projections estimated that,

using only soft-switch tactics, only 30% of Namenda IR patients would voluntarily switch to

Namenda XR.”193 You must further take it as established that as of December 2014, “Forest’s

hard-switch tactics had already resulted in more customers converting from Namenda IR to

Namenda XR than Forest had estimated would convert voluntarily,” and that “about 50% of

existing patients [had] converted from Namenda IR to Namenda XR in anticipation of the lack of

availability of Namenda IR. This is significantly more than the 30% that Forest had estimated

would convert if only soft-switch tactics were employed.”194




Barrier, Inc. v. Stanley Works, 79 F.3d 1112, 1120 (Fed. Cir. 1996) (in a patent infringement case,
upholding award of “future price erosion damages” which would be incurred following removal
of infringing product from the market).
191
    See Actos End-Payor Antitrust Litig., 848 F.3d at 101.
192
    Namenda IV, 2017 WL 4358244 at *12 (citing New York v. Actavis, PLC, No. 14 CIV. 7473,
2014 WL 7015198, at *28, 39 (S.D.N.Y. Dec. 11, 2014) (“Namenda I”), aff'd sub nom. New York
ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638 (2d Cir. 2015).
193
    Namenda IV (sealed version) at 24 (citing Namenda I, Unredacted Opinion at 80).
194
    Namenda IV (sealed version) at 25 (quoting Namenda I, 2014 WL 7015198, at *29) (italics in
original).



                                                99
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 105 of 120



          Further, you must recall that the Class here is comprised of “wholesalers and other direct

purchasers,” and that Defendants “deal[] with wholesalers, not patients.”195 Accordingly, for

Plaintiffs and the Class to establish they were injured or to prove damages, they need not “show

that individual patient decisions were the result of [D]efendant[s’] alleged conduct.”196

          Turning to Question No. 5 on the Verdict Form, Question 5 asks you: “What are the total

overcharge damages of the Direct Purchaser Class?” In answering this question, you should state

the total damages from the reverse payment, if any, and the hard switch product hop, if any,

together. I will now instruct you concerning the computation of damages.




195
      Namenda V, 331 F. Supp. 3d at 218.
196
      Id.


                                                 100
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 106 of 120




        D.     Damages

                                      Damages: Introduction and Purpose

        The law provides that Plaintiffs should be fairly compensated for all overpayments that

were a direct result or likely consequence of the conduct that you have found to be unlawful and

that I have instructed you was unlawful.

        Plaintiffs have the burden of proving the amount of damages by a preponderance of the

evidence. It is for you to determine the amount of damages that have been proved.197




197
    MANUAL OF MODEL CIVIL JURY INSTRUCTIONS FOR THE DISTRICT COURTS OF THE NINTH
CIRCUIT (2007 ed.), Instruction 5.1; see also id. (“If you find for the plaintiff [on the plaintiff’s
[specify type of claim] claim], you must determine the plaintiff’s damages.”); ABA MODEL
INSTRUCTIONS, Ch. 6, Instruction B-1 (“You must determine the amount of damages, if any,
plaintiff is entitled to recover.”).


                                                101
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 107 of 120



                                       Damages: Overcharges198

         The proper way to calculate the amount of damages owed to the Class is to determine the

difference between the prices the Class of direct purchasers actually paid for Namenda XR,

Namenda IR, and/or generic Namenda IR and the prices they would have paid had Defendants not

engaged in their unlawful conduct. This is referred to as the overcharge. Injury is measured by the

full extent of the overcharge. You heard expert testimony about the amount of overcharges and

you should evaluate such expert testimony in the way I have instructed. In determining the

existence and the extent of Plaintiffs’ injuries, you must not consider whether Plaintiffs passed on

all or some of the alleged overcharge to their own customers,199 or whether Plaintiffs otherwise

may have benefited by the allegedly illegal conduct.200 This is because the United States Supreme


198
      ABA MODEL INSTRUCTIONS, Ch. 6, Instruction B-5.
199
    See Hanover Shoe, Inc. v. United Shoe Machinery Corp., 392 U.S. 481, 494 (1968) (defendant
“was not entitled to assert a passing-on defense”); Illinois Brick Co. v. Illinois, 431 U.S. 720, 729-
30 (1977); In re Namenda Direct Purchaser Antitrust Litig., No. 15CIV7488CMJCF, 2017 WL
2693713, at *8 (S.D.N.Y. June 21, 2017) (noting Supreme Court has rejected “pass-on defense”);
In re Air Cargo Shipping Servs. Antitrust Litig., No. 06-MD-1775, 2010 WL 4916723, at *2
(E.D.N.Y. Nov. 24, 2010) (same); In re Buspirone Patent Litig., 210 F.R.D. 43, 60 (S.D.N.Y.
2002) (same).
200
    See K-Dur, 686 F.3d at 223 (“requiring plaintiffs to show that no class member benefitted from
the challenged conduct in the form of greater profits is contrary to the Supreme Court's decision
in Hanover Shoe. In Hanover Shoe, the Supreme Court permitted antitrust plaintiffs to seek
overcharge damages rather than lost profits damages precisely because proving lost profits was
too complicated and burdensome. The same logic applies equally, if not more strongly, in the
class certification setting because under defendants' proposed approach, plaintiffs would not only
have to assess their own lost profits but also those of potential class members.”) (citations omitted);
In re Buspirone Patent & Antirust Litig., 210 F.R.D. 43, 5860 (S.D.N.Y. 2002) (rejecting argument
that drug wholesalers’ injury in the form of overcharges would be reduced because they would
have “lost much of their marketshare [sic]… such that their overall profits would have decreased”
as inconsistent with Hanover Shoe and Illinois Brick); Sports Racing Servs., Inc. v. Sports Car
Club of Am., Inc., 131 F.3d 874, 884-85 (10th Cir. 1997) (rejecting argument that plaintiff
benefitted from alleged violation and therefore lacked injury because “[t]hat reasoning is directly
contrary to the Supreme Court’s holding in Hanover Shoe. Hanover Shoe precludes the argument
that [plaintiff] did not suffer cognizable antitrust injury merely because it passed overcharges on
to its customers or otherwise was shielded from competition by the defendants’ anticompetitive



                                                 102
   Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 108 of 120



Court has ruled that direct purchasers like the Plaintiffs and the Class here in a sense stand in for

all purchasers, and direct purchasers are entitled to collect the full amount of overcharges they

paid. That is the law you must follow.

       As I mentioned earlier, Plaintiffs contend that they were harmed from the hard switch

product hop alone, even if the date that generic competition started is unchanged, because some of

their purchases of branded Namenda XR would have been branded Namenda IR without the hard

switch product hop, and those branded Namenda IR purchases then would have become generic

Namenda IR purchases at lower prices after generics entered in July 2015, but for the unlawful

hard switch product hop. Here, the overcharges are the difference in price between purchases

made of Namenda XR and the price for generic Namenda IR. Question No. 4 asks: “What (if any)

overcharge damages of the Direct Purchaser Class were caused by the unlawful hard switch

product hop alone?” Again, you must answer this question on the verdict form regardless of your

answers to the other questions

       Plaintiffs also contend that without the reverse payment, lower priced generic versions of

Namenda IR would have entered the market earlier than July 2015. Specifically, Plaintiffs claim

that generic entry for Namenda IR would have occurred in June or November 2012 or at some

other point earlier than July 2015. As I mentioned earlier, Question No. 5 of the Verdict Form

asks you to compute the entire amount of any damages sustained by Plaintiffs and the Class as a

result of Defendants’ unlawful conduct, the illegal hard switch product and the reverse payments

to Mylan.

       .



behavior”); Meijer, Inc. v. Warner Chilcott Holdings Co. III, Ltd., 246 F.R.D. 293, 303-04 (D.D.C.
2007); In re Relafen Antitrust Litig., 346 F. Supp. 2d 349, 369 (D. Mass. 2004).



                                                103
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 109 of 120



                                        Damages: Standard201

         As I mentioned, Plaintiffs are proceeding as a Class. The Class is defined as follows:

         All persons or entities in the United States and its territories who purchased branded
         Namenda IR 5 or 10 mg tablets, and/or generic Namenda IR 5 or 10 mg tablets
         (including an authorized generic), and/or branded Namenda XR capsules, directly
         from Forest or its successors in interest, Actavis and Allergan, and/or from any
         generic manufacturer at any time during the period from June 2012 until September
         30, 2015 (the “Class”). Excluded from the Class are the defendants and their
         officers, directors, management, employees, subsidiaries, or affiliates, and all
         federal governmental entities.

         To award damages for the Class, you do not need to determine the overcharge paid by each

class member with absolute mathematical certainty or precision. It is sufficient for you to estimate

the overcharge paid by class members in the aggregate, as long as the estimate is based on evidence

and reasonable inferences.202 You may not base your damages award on guesswork or speculation.


201
      ABA MODEL INSTRUCTIONS, Ch. 6, Instruction B-7.
202
    See Van Gemert v. Boeing Co., 553 F.2d 812, 815–16 (2d Cir. 1977) (affirming, in part, award
of aggregate damages to plaintiff class of bondholders); Gerstle v. Gamble–Skogmo, Inc., 478
F.2d 1281, 1290, 1310 (2d Cir. 1973) (affirming award of aggregate damages in
securities class action); In re Pharm. Indus. Average Wholesale Price Litig., 582 F.3d 156, 197-98
(1st Cir. 2009) (“The use of aggregate damages calculations is well established in federal court
and implied by the very existence of the class action mechanism itself.”); In re Scrap Metal
Antitrust Litig., 527 F.3d 517, 534 (6th Cir. 2008) (“Damages in an antitrust class action may be
determined on a classwide, or aggregate, basis, without resorting to fluid recovery where the
[evidence] . . . provide[s] a means to distribute damages to injured class members in the amount
of their respective damages.”) (citation omitted); Torres v. Mercer Canyons Inc., 835 F.3d 1125,
1140 (9th Cir. 2016) (approving of calculating damages on an aggregate basis); id. (“There is no
requirement in Rule 23 that aggregate damages be calculable, but where they are, they may be all
that plaintiffs need to prove.”) (quoting William B. Rubenstein, Newberg on Class Actions § 12.2
(5th ed.)); In re Air Cargo Shipping Servs. Antitrust Litig., No. 06-MD-1175 JG VVP, 2014 WL
7882100, at *61 (E.D.N.Y. Oct. 15, 2014), report and recommendation adopted, No. 06-MD-1775
JG VVP, 2015 WL 5093503 (E.D.N.Y. July 10, 2015) (“Courts have commonly accepted the
calculation of average damages in antitrust cases”); id. (allowing computations of average class
overcharges to compute aggregate damages); In re Nexium (Esomeprazole) Antitrust Litig., 297
F.R.D. 168, 182 (D. Mass. 2013) (“The use of aggregate damages calculations is well established
in federal court and implied by the very existence of the class action mechanism itself.”) (quoting
In re Pharm. Indus. Average Wholesale Price Litig., 582 F.3d 156, 197 (1st Cir. 2009)); In re K-
Dur Antitrust Litig., No. CIV. A. 01-1652 JAG, 2008 WL 2699390, at *19 (D.N.J. Apr. 14, 2008)



                                                  104
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 110 of 120



If determining the amount of damages requires you to guess or speculate, you may not award

damages. But you may make a just and reasonable estimate of the damages based on relevant

data.203




(certifying class and rejecting defense attacks on aggregate damage model) , aff'd, 686 F.3d 197
(3d Cir. 2012), cert. granted, judgment vacated sub nom. Merck & Co. v. Louisiana Wholesale
Drug Co., 570 U.S. 913 (2013), and Upsher-Smith Labs., Inc. v. Louisiana Wholesale Drug Co.,
570 U.S. 913 (2013), reinstatement granted, No. 10-2077, 2013 WL 5180857 (3d Cir. Sept. 9,
2013); In re NASDAQ Mkt.-Makers Antitrust Litig., 169 F.R.D. 493, 521 (S.D.N.Y. 1996)
(approving of use of aggregate damages award).
203
   Bigelow v. RKO Radio Pictures, 327 U.S. 251, 264 (1946) (“[W]here the defendant by his own
wrong has prevented a more precise computation, the jury may not render a verdict based on
speculation or guesswork. But the jury may make a just and reasonable estimate of the damages
based on relevant data, and render its verdict accordingly.”).


                                              105
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 111 of 120



                                       Damages: Basis for Calculating Damages204

          Defendants “may not benefit from any uncertainty concerning damages [their] own

wrongful conduct has caused.”205 However, the amount of damages must have a reasonable basis

in the evidence and must be based on reasonable, non-speculative assumptions and estimates.

Plaintiffs must prove the reasonableness of each of the assumptions upon which the damages

calculation is based.

          Plaintiffs are entitled to recover for such injury that was the direct result or likely

consequence of the unlawful acts of Defendants. If you find that Plaintiffs’ injuries were caused

in part by Defendants’ alleged antitrust violation and in part by other factors, then you may award

damages only for that portion of Plaintiffs’ alleged injuries that were caused by Defendants’

violation.206 However, Plaintiffs do not need to be precise in allocating the effects of Defendants’




204
    ABA MODEL INSTRUCTIONS, Ch. 6, Instruction B-3; see also id., Note 2 (“The Supreme Court
has recognized that ‘[t]he vagaries of the marketplace usually deny us sure knowledge of what
plaintiff's situation would have been in the absence of defendant's antitrust violation.’ J. Truett
Payne Co. v. Chrysler Motors Corp., 451 U.S. 557, 566 (1981) (standards of proving damages can
be relaxed, but declining to apply relaxed standards in light of weakness of the evidence and
instead remanding). Accordingly, ‘a lightened burden of proof is imposed on a plaintiff seeking to
prove antitrust damages once violations of the law have been established.’ Reid Bros. Logging Co.
v. Ketchikan Pulp Co., 699 F.2d 1292, 1299 (9th Cir. 1983); Amerinet, Inc. v. Xerox Corp., 972
F.2d 1483, 1493, 1495 (8th Cir. 1992) (‘[a] treble-damage plaintiff is not required to prove exactly
and with total certainty the amount of antitrust damages which it has sustained, if that plaintiff
clearly demonstrates that defendant’s antitrust violations caused its antitrust injury,’ but finding
plaintiff failed to carry its burden).”); id. Note 2 (“Although there is a relaxed standard of proof as
to the amount of damage, the Supreme Court has made clear that a damage award may not be
based on ‘speculation or guesswork.’ Bigelow v. RKO Radio Pictures, 327 U.S. 251, 264 (1946)
(‘[E]ven where defendant by his own wrong has prevented a more precise computation, the jury
may not render a verdict based on speculation or guesswork.’)”).
205
      Namenda V, 331 F. Supp. 3d at 182.
206
      ABA MODEL INSTRUCTIONS, Ch. 6, Instruction B-4.



                                                 106
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 112 of 120



alleged antitrust violation and other factors.207 Rather, Plaintiffs need only present a method that

attributes damages to some degree to Defendant’s illegal conduct.208

        Plaintiffs and the direct purchaser Class are entitled to recover the full amount of the

overcharge as damages, without regard to whether some portion of the overcharge was passed on

to their customers.209

        If you find that Plaintiffs have provided a reasonable basis for determining damages, then

you may award damages based on a just and reasonable estimate supported by the evidence. If

you find that Plaintiffs have failed to carry their burden of providing a reasonable basis for

determining damages, then you may not award damages.




207
    Insignia Sys., Inc. v. News Am. Mktg. In-Store, Inc., No. CIV 04-4213 JRT/AJB, 2011 WL
167259, at *14 (D. Minn. Jan. 14, 2011) (plaintiff need only present a method to attribute damages
to the exclusionary conduct.); In re High-Tech Employee Antitrust Litig., No. 11-CV-02509-LHK,
2014 WL 1351040, at *18 (N.D. Cal. Apr. 4, 2014) (damages model need not “precisely segregate
out effects of every possible factor, including legal conduct, that could impact the dependent
variable”); id. (“[D]amages issues in [antitrust] cases are rarely susceptible of the kind of concrete,
detailed proof of injury which is available in other contexts.”) (quoting Zenith, 395 U.S. at 123).
  U.S. Football League v. Nat’l Football League, 842 F.2d 1335, 1378 (2d Cir. 1988) (“damages
208

awarded must be traced to some degree to unlawful acts.”).
209
    ABA MODEL INSTRUCTIONS, Ch. 6, Instruction B-1, Notes (“In certain cases it may be
appropriate to clarify that the direct purchaser plaintiff is entitled to recover the full amount of the
overcharge as damages, without regard to whether some portion of the overcharge was passed on
to downstream customers. See, e.g., Paper Systems v. Nippon Paper Indus. Co., 281 F.3d 629,
632-34 (7th Cir. 2002) (citing Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977)).”).


                                                  107
      Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 113 of 120



                                        Damages: Joint and Several Liability210

        Each participant in a conspiracy that violates the antitrust laws is jointly and severally liable

for all of the damages resulting from the conspiracy. This means that each conspirator is fully

liable for all of the damages caused by the conspiracy and not solely for damages caused by an

individual conspirator. I direct you that Defendants are liable for all overcharge damages caused

by the conspiracy. Therefore, if you award damages, it will be as a single figure, and you should

not concern yourself with allocation of the damages to particular defendants or any potential co-

conspirators who are not defendants here.




210
    ABA MODEL INSTRUCTIONS, Ch. 6, Instruction B-17; see also Beltz Travel Services, Inc. v.
International Air Trans. Ass’n, 620 F.2d 1360, 1367 (9th Cir. 1980) (In antitrust action, “[a]ll
conspirators are jointly liable for the acts of their co-conspirators.”); Paper Sys. Inc. v. Nippon
Paper Indus. Co., 281 F.3d 629, 632 (7th Cir. 2002) (“Nothing in Illinois Brick displaces the rule
of joint and several liability, under which each members of a conspiracy is liable for all damages
caused by the conspiracy’s entire output.”) (citing Texas Industries, Inc. v. Radcliff Materials, Inc.,
451 U.S. 630 (1981)).


                                                  108
   Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 114 of 120



       E.      Deliberations

                                                Duty to Deliberate

       The verdict must represent the considered judgment of each of you. In order to return a

verdict, it is necessary that each juror agree. Your verdict must be unanimous.

        It is your duty, as jurors, to consult with one another, and to deliberate with a view to

reaching an agreement, if you can do so without disregard of individual judgment. You must each

decide the case for yourself, but only after an impartial consideration of the evidence in the case

with your fellow jurors. In the course of your deliberations, do not hesitate to reexamine your own

views, and change your opinion, if convinced it is erroneous. But do not surrender your honest

conviction as to the weight or effect of evidence, solely because of the opinion of your fellow

jurors, or for the mere purpose of returning a verdict.

        Remember at all times that you are judges—judges of the facts. Your sole interest is to

seek the truth from the evidence in the case.



3 FED. JURY PRAC. & INSTR. § 106:01 (6th ed.)




                                                 109
   Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 115 of 120




                                       Election of Foreperson; Duty to Deliberate;
                                       Communications with Court; Cautionary; Unanimous
                                       Verdict; Verdict Form

       You must follow these rules while deliberating and returning your verdict:

       First, when you go to the jury room, you must select a foreperson. The foreperson will

preside over your discussions and speak for you here in court.

        Second, it is your duty, as jurors, to discuss this case with one another in the jury and try

to reach agreement.

         Each of you must make your own conscientious decision, but only after you have

considered all the evidence, discussed it fully with the other jurors, and listened to the views of the

other jurors.

        Do not be afraid to change your opinions if the discussion persuades you that you should.

But do not make a decision simply because other jurors think it is right, or simply to reach a verdict.

Remember at all times that you are judges of the facts. Your sole interest is to seek the truth from

the evidence in the case.

        Third, if you need to communicate with me during your deliberations, you may send a

note to me through the marshal or bailiff, signed by one or more jurors. I will respond as soon as

possible either in writing or orally in open court. Remember you should not tell anyone—including

me—how your votes stand numerically.

        Fourth, your verdict must be based solely on the evidence and on the law I have given to

you in these instructions. The verdict must be unanimous. Nothing I have said or done is intended

to suggest what your verdict should be—that is entirely for you to decide.




                                                 110
   Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 116 of 120



       Finally, the verdict form is simply the written notice of the decision that you reach in this

case. Throughout these instructions, I have explained how to complete the form of verdict. You

will take this form to the jury room, and when each of you has agreed on the verdict[s], your

foreperson will fill in the form, sign and date it, and advise the marshal or bailiff that you are ready

to return to the courtroom.



3 FED. JURY PRAC. & INSTR. § 103:50 (6th ed.)




                                                  111
   Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 117 of 120



                                    Verdict Forms—Jury’s Responsibility

       Nothing said in these instructions and nothing in any verdict form prepared for your

convenience is meant to suggest or convey in any way or manner any suggestion or hint as to what

verdict I think you should find. What the verdict shall be is your sole and exclusive duty and

responsibility.



3 FED. JURY PRAC. & INSTR. § 106:07 (6th ed.)




                                                112
   Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 118 of 120



                                      Communications Between Court and Jury During
                                      Jury’s Deliberations

       If it becomes necessary during your deliberations to communicate with me, you may send

a note by a bailiff, signed by your foreperson or by one or more members of the jury. No member

of the jury should ever attempt to communicate with me by any means other than a signed writing.

I will never communicate with any member of the jury on any subject touching the merits of the

case otherwise than in writing, or orally here in open court.

        From the oath about to be taken by the bailiffs you will note that they too, as well as all

other persons, are forbidden to communicate in any way or manner with any member of the jury

on any subject touching the merits of the case.

       Bear in mind also that you are never to reveal to any person—not even to me—how the

jury stands, numerically or otherwise, on the questions before you, until after you have reached a

unanimous verdict.



3 FED. JURY PRAC. & INSTR. § 106:08 (6th ed.)




                                                  113
   Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 119 of 120




Dated: April 30, 2019

 Rochester Drug Co-Operative, Inc. and the     J M Smith Corporation d/b/a Smith Drug
 Direct Purchaser Class                        Company and the Direct Purchaser Class

                                               /s/ Dan Litvin
                                               Dan Litvin

 David F. Sorensen                             Bruce E. Gerstein
 Daniel C. Simons                              Joseph Opper
 Phyllis Parker                                Dan Litvin
 Ellen Noteware                                Kimberly M. Hennings
 Nicholas Urban                                GARWIN GERSTEIN & FISHER LLP
 BERGER MONTAGUE PC                            88 Pine Street, 10th Floor
 1818 Market Street                            New York, NY 10005
 Suite 3600                                    Tel: (212) 398-0055
 Philadelphia, PA 19103                        Fax: (212) 764-6620
 Tel: (215) 875-4675                           Email: bgerstein@garwingerstein.com
 Fax: (215) 875-4604                                  jopper@garwingerstein.com
 Email: dsorensen@bm.net                              dlitvin@garwingerstein.com
         dsimons@bm.net                               khennings@garwingerstein.com

 Peter Kohn                                    David C. Raphael, Jr.
 Joseph T. Lukens                              Erin R. Leger
 FARUQI & FARUQI, LLP                          SMITH SEGURA & RAPHAEL, LLP
 1617 John F Kennedy Blvd Suite 1550           3600 Jackson Street, Suite 111
 Philadelphia, PA 19103                        Alexandria, LA 71303
 Tel: (215) 277-5770                           Tel: (318) 445-4480
 Fax: (215) 277-5771                           Fax: (318) 487-1741
 Email: pkohn@faruqilaw.com                    Email: draphael@ssrllp.com
         jlukens@faruqilaw.com                         eleger@ssrllp.com

                                               Stuart E. Des Roches
                                               Andrew W. Kelly
                                               Dan Chiorean
                                               ODOM & DES ROCHES, LLC
                                               650 Poydras Street, Suite 2020
                                               New Orleans, LA 70130
                                               Tel: (504) 522-0077
                                               Fax: (504) 522-0078
                                               Email: stuart@odrlaw.com




                                             114
     Case 1:15-cv-07488-CM-RWL Document 701 Filed 04/30/19 Page 120 of 120




                                        Russ Chorush
                                        Miranda Jones
                                        Eric Enger
                                        HEIM PAYNE & CHORUSH, LLP
                                        1111 Bagby Street, Suite 2100
                                        Houston, TX 77002
                                        Tel: (713) 221-2000
                                        Fax: (713) 221-2021
                                        Email: rchorush@hpcllp.com
Kal7863261




                                      115
